   Exhibit 10.2

 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Double asterisks denote omissions.

  

EXECUTION VERSION

CO-DEVELOPMENT AND COLLABORATION AGREEMENT

By and Between

AVEO PHARMACEUTICALS, INC.

and

BIODESIX, INC.



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Table of Contents

 

            Page  

ARTICLE I - DEFINITIONS

     1   

ARTICLE II - GOVERNANCE

     11   

2.1.

    

Creation and Structure of the JSC

     11   

2.2.

    

Meetings

     12   

2.3.

    

Responsibilities of the JSC

     12   

2.4.

    

Subcommittees of the JSC and Other Committees

     13   

2.5.

    

Decisions of the JSC

     13   

2.6.

    

Limitation on JSC Authority

     13   

2.7.

    

Alliance Managers

     13   

2.8.

    

Reports to JSC

     13   

2.9.

    

Joint Co-Development Team

     13   

2.10.

    

Dissolution

     14   

ARTICLE III - FICLATUZUMAB DEVELOPMENT; COST RESPONSIBILITIES; DEVELOPMENT
OPT-OUT

     14   

3.1.

    

Ficlatuzumab Development

     14   

3.2.

    

Modifications to Development Plan

     14   

3.3.

    

Existing Supply of Ficlatuzumab

     15   

3.4.

    

Clinical Specimens

     15   

3.5.

    

Funding; Opt-Out

     16   

3.6.

    

Opt-Out Mechanics

     17   

3.7.

    

AVEO Covenants

     19   

ARTICLE IV - LICENSING AND LICENSE REVENUE SHARING

     20   

4.1.

    

General

     20   

4.2.

    

Scope

     20   

4.3.

    

License Income

     21   

ARTICLE V - PAYMENTS

     21   

5.1.

    

Development Costs

     21   

5.2.

    

License Income

     21   

5.3.

    

Payment Terms

     21   

5.4.

    

Late Payments

     22   

5.5.

    

Books and Records; Audit Rights

     22   

5.6.

    

Taxes

     22   

 

i



--------------------------------------------------------------------------------

EXECUTION VERSION

 

ARTICLE VI - NEGOTIATION OF DEFINITIVE FICLATUZUMAB CO-COMMERCIALIZATION
AGREEMENT

     23   

6.1.

    

Negotiation of Definitive Commercialization Agreement

     23   

6.2.

    

Definitive Term

     23   

ARTICLE VII - VERISTRAT DEVELOPMENT AND COMMERCIALIZATION

     23   

7.1.

    

VeriStrat Development

     23   

7.2.

    

Modifications to VeriStrat Development Plan

     24   

7.3.

    

Regulatory

     24   

7.4.

    

Use of VeriStrat

     24   

ARTICLE VIII - LICENSE GRANTS; RIGHT OF FIRST NEGOTIATION

     25   

8.1.

    

Grants of Rights – Intellectual Property

     25   

8.2.

    

Grant of Rights – Data

     26   

8.3.

    

Rights Retained by the Parties

     26   

8.4.

    

Section 365(n) of the Bankruptcy Code

     27   

8.5.

    

Option and Right of First Refusal

     27   

ARTICLE IX - INTELLECTUAL PROPERTY

     27   

9.1.

    

Ownership of Inventions

     27   

9.2.

    

Ownership of Data; Ownership and License to Clinical Specimens

     28   

9.3.

    

Prosecution and Maintenance of Patent Rights

     29   

9.4.

    

Third Party Infringement

     29   

9.5.

    

Patent Invalidity Claim

     30   

9.6.

    

Trademarks

     30   

ARTICLE X - CONFIDENTIAL INFORMATION

     31   

10.1.

    

Treatment of Confidential Information

     31   

10.2.

    

Confidential Information

     31   

10.3.

    

Publication Rights

     32   

10.4.

    

Required Disclosure

     32   

10.5.

    

Disclosure of Agreement

     32   

ARTICLE XI - REPRESENTATIONS, WARRANTIES AND COVENANTS

     33   

11.1.

    

AVEO’s Representations

     33   

11.2.

    

Biodesix’s Representations

     35   

11.3.

    

Compliance

     36   

11.4.

    

No Warranty

     36   

ARTICLE XII - INDEMNIFICATION AND INSURANCE

     37   

12.1.

    

Indemnification in Favor of AVEO

     37   

 

ii



--------------------------------------------------------------------------------

EXECUTION VERSION

 

12.2.

    

Indemnification in Favor of Biodesix

     37   

12.3.

    

General Indemnification Procedures

     38   

12.4.

    

Insurance

     39    ARTICLE XIII - TERM AND TERMINATION      39   

13.1.

    

Term

     39   

13.2.

    

Termination for Cause

     40   

13.3.

    

Termination for Insolvency

     40   

13.4.

    

Effect of Termination and Expiration; Accrued Rights and Obligations

     40   

13.5.

    

Survival

     41   

ARTICLE XIV - DISPUTE RESOLUTION

     41   

14.1.

    

Informal Resolution

     41   

14.2.

    

Arbitration

     41   

14.3.

    

No Limitation

     42   

ARTICLE XV - MISCELLANEOUS

     42   

15.1.

    

Governing Law

     42   

15.2.

    

Waiver

     42   

15.3.

    

Notices

     42   

15.4.

    

Entire Agreement

     44   

15.5.

    

Headings

     44   

15.6.

    

Severability

     44   

15.7.

    

Registration and Filing of the Agreement

     44   

15.8.

    

Assignment; Change of Control

     44   

15.9.

    

Counterparts

     45   

15.10.

    

Force Majeure

     45   

15.11.

    

Public Disclosure

     46   

15.12.

    

Third-Party Beneficiaries

     46   

15.13.

    

Relationship of the Parties

     46   

15.14.

    

Performance by Affiliates

     47   

15.15.

    

Construction

     47   

15.16.

    

No Consequential or Punitive Damages

     47   

 

iii



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Exhibits And Schedules

The Exhibits referred to in this Agreement have been attached to this Agreement
and shall have the following titles:

 

Exhibit A    Initial Development Plan Exhibit B    Summary of Terms of
Commercialization Agreement Exhibit C    Press Release Exhibit D    AVEO Third
Party Agreements Exhibit E    Initial VeriStrat Development Plan

The following Schedules referred to in this Agreement have been attached to this
Agreement:

Schedule 8.1(c)

Schedule 11.1(k)

 

iv



--------------------------------------------------------------------------------

EXECUTION VERSION

 

CO-DEVELOPMENT AND COLLABORATION AGREEMENT

This CO-DEVELOPMENT AND COLLABORATION AGREEMENT (this “Agreement”), dated as of
April 9, 2014 (the “Effective Date”), is entered into by and between AVEO
PHARMACEUTICALS, INC. (“AVEO”), a Delaware corporation having a principal office
at 650 E. Kendall Street, Cambridge, Massachusetts 02142, and Biodesix, Inc.
(“Biodesix”), a Delaware corporation having a principal office located at 2970
Wilderness Place, Suite 100, Boulder, Colorado 80301. AVEO and Biodesix are
sometimes referred to herein individually as a “Party” and collectively as the
“Parties”.

INTRODUCTION

WHEREAS, AVEO is a biopharmaceutical company discovering and developing a broad
pipeline of novel oncology programs, including AVEO’s program based on its
inhibitory antibody, Ficlatuzumab (as defined below);

WHEREAS, Biodesix has created a mass spectrometry and software-based test
system, VeriStrat (as defined below), which stratifies patients into groups with
different outcomes following treatment with various pharmaceutical agents;

WHEREAS, the Parties entered into that certain Mutual Confidentiality Agreement
dated as of August 17, 2009 (the “MCA”);

WHEREAS, AVEO and Biodesix entered into that certain Material Transfer Agreement
dated effective as of April 5, 2011, as amended by Amendment No. 1 effective as
of April 1, 2013 and as further amended by Amendment No. 2 effective as of
May 21, 2013 and Amendment No. 3 effective as of April 4, 2014 (collectively,
the “MTA”); and

WHEREAS, in furtherance of the outcomes obtained pursuant to the MTA, AVEO and
Biodesix wish to enter into an agreement governing the co-development of
Ficlatuzumab and VeriStrat.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and legal sufficiency of
which are hereby acknowledged, AVEO and Biodesix agree as follows:

ARTICLE I - DEFINITIONS

When used in this Agreement, each of the following terms shall have the meanings
set forth in this Article I.

1.1. “Affiliate”. Affiliate means with respect to a Party, any Person that
directly or indirectly controls, is controlled by, or is under common control
with such Party. As used in this definition, the term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of



--------------------------------------------------------------------------------

EXECUTION VERSION

 

voting securities, by contract or otherwise. For purposes of this definition,
“control” shall be presumed to exist if one of the following conditions are met:
(a) in the case of corporate entities, direct or indirect ownership of more than
fifty percent (50%) of the stock or shares having the right to vote for the
election of directors, and (b) in the case of non-corporate entities, direct or
indirect ownership of more than fifty percent (50%) of the equity interests with
the power to direct the management and policies of such non-corporate entities.

1.2. “Antibody”. Antibody means any immunoglobulin molecule (such as an IgG),
whether in monospecific or any other form, and shall include any immunoglobulin
fragment (such as an Fv, Fab or F(ab’)2), any fusion protein comprising an
immunoglobulin or immunoglobulin fragment and any single chain antibody (such as
an scFv), and any truncation or derivative of any of the foregoing.

1.3. “AVEO Intellectual Property”. AVEO Intellectual Property means the AVEO
Know-How and the AVEO Patent Rights.

1.4. “AVEO Know-How”. AVEO Know-How means: (a) any Know-How Controlled by AVEO
or (subject to Section 15.8) its Affiliates as of the Effective Date or during
the Term relating to Ficlatuzumab, including such Know-How that relates to AVEO
Sole Inventions or the Development, Manufacture, use or Commercialization of
Ficlatuzumab and such Know-How relating to Ficlatuzumab that was generated or
developed collectively or by either Party pursuant to the MTA; and (b) AVEO’s
interest in any Joint Inventions.

1.5. “AVEO Patent Rights”. AVEO Patent Rights means: (a) all Patent Rights
Controlled by AVEO or (subject to Section 15.8) its Affiliates as of the
Effective Date or thereafter during the Term that claim or disclose AVEO
Know-How; and (b) AVEO’s interest in the Joint Patent Rights.

1.6. “AVEO Third Party Agreements”. AVEO Third Party Agreements means the
agreements set forth on Exhibit D.

1.7. “Biodesix Intellectual Property”. Biodesix Intellectual Property means the
Biodesix Know-How and the Biodesix Patent Rights.

1.8. “Biodesix Know-How”. Biodesix Know-How means: (a) any Know-How Controlled
by Biodesix or (subject to Section 15.8) its Affiliates as of the Effective Date
or during the Term relating to VeriStrat, including such Know-How that relates
to Biodesix Sole Inventions or the Development, Manufacture, use or
Commercialization of VeriStrat and such Know-How relating to VeriStrat that was
generated or developed collectively or by either Party pursuant to the MTA; and
(b) Biodesix’s interest in any Joint Inventions.

1.9. “Biodesix Patent Rights”. Biodesix Patent Rights means: (a) all Patent
Rights that are Controlled by Biodesix or (subject to Section 15.8) its
Affiliates as of the Effective Date or thereafter during the Term that claim or
disclose Biodesix Know-How; and (b) Biodesix’s interest in the Joint Patent
Rights.

1.10. “Biomarker Data”. Biomarker Data, which excludes Diagnostic Data, means
genetic, genomic and proteomic characteristics and annotations, including all
available genetic

 

2



--------------------------------------------------------------------------------

EXECUTION VERSION

 

data such as EGFR mutation status or KRAS mutation status, that may or could
form the basis of an IVD, which characteristics and annotations are generated in
human clinical and/or preclinical trials of Ficlatuzumab in connection with this
Agreement or which were generated by either Party pursuant to the MTA.

1.11. “Business Day”. Business Day means a day that is not a Saturday, Sunday or
a day on which banking institutions in Cambridge, Massachusetts or in Boulder,
Colorado are authorized by Law to remain closed.

1.12. “Calendar Quarter”. Calendar Quarter means each of the periods ending on
March 31, June 30, September 30, and December 31 of any year.

1.13. “Calendar Year”. Calendar Year means each successive period of twelve
(12) months commencing on January 1 and ending on December 31; provided that the
first Calendar Year of the Term shall begin on the Effective Date and end on
December 31, 2014 and the last Calendar Year of the Term shall end on the last
day of the Term.

1.14. “Change of Control”. Change of Control means, in respect of a Party
hereto, the occurrence of a tender offer, stock purchase, other stock
acquisition, merger, consolidation, recapitalization, reverse split, sale or
transfer of assets or other transaction, as a result of which any person, entity
or group (a) becomes the beneficial owner, directly or indirectly, of securities
of such Party representing more than 50% of the ordinary shares of such Party or
representing more than 50% of the combined voting power with respect to the
election of directors (or members of any other governing body) of such Party’s
then outstanding securities, or (b) obtains the ability to appoint a majority of
the Board of Directors (or other governing body) of such Party, or obtains the
ability to direct the operations or management of such Party or any successor to
such Party’s business; provided, however, that Change in Control shall not
include the issuance by a Party of equity to the public through a public
offering or offerings.

1.15. “Clinical Data”. Clinical Data means all relevant clinical, biological,
and other characteristics and annotations, excluding Biomarker Data and
Diagnostic Data, provided by AVEO or generated in human clinical trials of
Ficlatuzumab in connection with this Agreement or the MTA, including age,
gender, race, smoking history, current therapies, previous therapies, disease
state at sample collection date, performance status at sample collection date,
sample collection date, sample collection site, date of start of treatment, drug
exposure, adverse events, lab abnormalities, disposition, concomitant
medications and all available outcome data (progression free survival, overall
survival, time to progression, objective response data (including date of
collection), and the date of tissue collection. The Clinical Data supplied to
Biodesix by AVEO shall not contain any personal patient identifying information,
such as patients’ names, initials, and dates of birth (such de-identified
Clinical Data, the “Limited Data Set”).

1.16. “Clinical Specimens.” Clinical Specimens mean all clinical specimens,
samples, tissues, fluid, and other biological and pharmaceutical materials
generated or obtained in connection with this Agreement or the MTA, and
modifications thereof.

 

3



--------------------------------------------------------------------------------

EXECUTION VERSION

 

1.17. “Commercialization” and “Commercialize”. Commercialization or
Commercialize means pre-launch, launch or post-launch activities directed to
obtaining pricing and reimbursement approvals, marketing, branding, promoting,
distributing, importing or selling a product. Commercialization includes
strategic marketing, market research, sales force recruitment, training and
meetings, sales force detailing, sample drops, activities related to managed
care accounts and other similar accounts and government programs, activities
related to reimbursement, advertising, market and product support, customer
support, educational initiatives, product distribution, invoicing, sales
activities and post-marketing studies.

1.18. “Commercialization Agreement”. Commercialization Agreement means the
separate written agreement that the Parties will negotiate in good faith and
enter into pursuant to Article VI, which agreement will include the terms set
forth in Exhibit B hereto, as the same may be supplemented to add mutually
acceptable detail.

1.19. “Commercially Reasonable Efforts”. Commercially Reasonable Efforts means
that degree of skill, effort, expertise, and resources normally used by an
established biotechnology company or diagnostic company (as applicable) with
respect to products that have a similar market potential to, and that are at a
similar stage in product life as, Ficlatuzumab or VeriStrat (as applicable),
taking into account issues of safety and efficacy, costs and risks of
Development, Manufacture and Commercialization, the competitiveness of the
marketplace, the proprietary position of the applicable product, the likelihood
of obtaining Regulatory Approval for the applicable product, the potential
economic return from the applicable product and other relevant technical, legal,
scientific, medical or commercial factors.

1.20. “Companion Diagnostic.” Companion Diagnostic means an IVD that provides
information regarding the identification of patients for treatment with a
corresponding therapeutic product, including where such use may be specified in
the instructions for use in the labeling of both the IVD device and the
corresponding therapeutic product in relevant jurisdictions.

1.21. “Control” or “Controlled”. Control or Controlled means, with respect to
any Patent Rights or Know-How, possession (whether by ownership or license,
other than pursuant to this Agreement) by a Party or its Affiliates of the
ability to grant the licenses or sublicenses as provided for herein without
violating the terms of any agreement or other arrangement with any Third Party.

1.22. “CPI”. CPI means the Consumer Price Index – Urban Wage Earners and
Clerical Workers, U.S. City Average, All Items, 1982-84 = 100, published by the
United States Department of Labor, Bureau of Labor Statistics (or its successor
equivalent index) in the United States.

1.23. “Development”. Development, as it pertains to Ficlatuzumab, means
non-clinical (including pre-clinical) and clinical drug development activities
and related research, including, among other things: (i) pharmacology studies,
(ii) absorption, distribution, metabolism, elimination (ADME ) studies,
(iii) toxicology studies, (iv) statistical analysis and report writing,
(v) drug-test method development and stability testing, (vi) process
development, (vii) formulation development, (viii) delivery system development,
(ix) translational research, (x)

 

4



--------------------------------------------------------------------------------

EXECUTION VERSION

 

quality assurance and quality control development, (xi) compliance related
monitoring and activities (including biometry, data management, drug safety,
integrated analysis, and health and economic research), (xii) clinical trials
for the purpose of obtaining or maintaining Regulatory Approval,
(xiii) Investigator Sponsored Clinical Studies, (xiv) safety related studies and
risk management programs, (xv) preparation of applications for regulatory
approval, (xvi) clinical supply operations, including packaging and labeling a
drug for investigational supply and shipping drug to clinical trial sites, and
(xvii) regulatory affairs related to all of the foregoing. Development, as it
pertains to VeriStrat in connection with Ficlatuzumab, means non-clinical
(including pre-clinical) and clinical assay development, related research,
analytical development and validation and regulatory submission activities,
including development and submission of a PMA or CE-IVD submission to be filed
with the relevant Regulatory Authority. When used as a verb, “Develop” means to
engage in Development.

1.24. “Development Costs”. Development Costs means the internal and external
costs of a Party and/or its Affiliates incurred in Developing Ficlatuzumab,
which costs shall include all costs and expenses invoiced by Third Parties for
goods or services (including direct costs of labor, materials, supplies,
services, fees and other resources directly consumed or used in the Development
of Ficlatuzumab), Third Party license fees (including those associated with
in-licenses), and the FTE Costs (calculated in accordance with GAAP,
consistently applied) of a Party’s, and/or its Affiliates’, employees with
respect to time properly allocated to the Development of Ficlatuzumab. For the
avoidance of doubt, except for those FTE costs associated with research intended
to understand the VeriStrat mechanism, which FTE costs shall be excluded from
Development Costs and Additional Development Costs hereunder, all internal and
external costs incurred by AVEO that are directly related to the Development
Plan activities and all Additional Development Costs constitute Development
Costs hereunder.

1.25. “Diagnostic Data.” Diagnostic Data means any data or information provided
by Biodesix or generated in the Development or performance of VeriStrat obtained
from any of (i) the generation of raw mass spectra from the Clinical Specimens,
(ii) processing the raw mass spectra to generate the VeriStrat Labels from the
Clinical Specimens, (iii) the reporting of VeriStrat Labels to AVEO in a
suitable format; (iv) the preparation of any reports assessing the performance
of VeriStrat with the Clinical Specimens and Clinical Data (the “VeriStrat
Results”) or (v) the reporting of the VeriStrat Results to AVEO.

1.26. “EMEA”. EMEA means the European Medicines Evaluation Agency, or any
successor agency with responsibility for regulating the Development, Manufacture
and Commercialization of human or veterinary pharmaceutical, diagnostic, or
prophylactic products.

1.27. “Existing Supply of Ficlatuzumab” means the supply of Ficlatuzumab that
was manufactured prior to the Effective and which AVEO has on-hand as of the
Effective Date, which totals approximately [**] kilograms of Ficlatuzumab drug
product filled in vials and [**] kilograms of Ficlatuzumab drug substance.

1.28. “FDA” or “Food and Drug Administration”. FDA or Food and Drug
Administration means the United States Food and Drug Administration and any
successor agency thereto with responsibility for regulating the Development,
Manufacture and Commercialization of human or veterinary pharmaceutical,
diagnostic, or prophylactic products.

 

5



--------------------------------------------------------------------------------

EXECUTION VERSION

 

1.29. “Ficlatuzumab”. Ficlatuzumab means the humanized monoclonal Antibody that
binds hepatocyte growth factor and is designated by AVEO as “Ficlatuzumab.”

1.30. “Ficlatuzumab Cost of Goods”. Ficlatuzumab Cost of Goods means the
standard unit cost of Manufacture of Ficlatuzumab, consisting of direct material
and direct labor costs plus Manufacturing overhead attributable to Ficlatuzumab
(including all directly incurred manufacturing variances), all calculated in
accordance with GAAP, consistently applied. Direct material costs will include
the costs incurred in Manufacturing or purchasing materials, including
freight-in costs, sales and excise taxes imposed thereon and customs duty and
charges levied by government authorities, and all costs of packaging components.
Direct labor costs will include the FTE Costs of employees engaged in direct
Manufacturing activities and direct or indirect quality control and quality
assurance activities who are directly employed in Manufacturing and packaging
Ficlatuzumab. Overhead attributable to Ficlatuzumab will be calculated and
allocated in a manner consistent with the method used to allocate overhead to
other products Manufactured in the same facility. Overhead attributable to
Ficlatuzumab will include a reasonable allocation of indirect labor (not
previously included in direct labor costs), a reasonable allocation of
administrative costs, and a reasonable allocation of facilities costs, all in
accordance with GAAP, consistently applied. Overhead will not include corporate
administrative overhead or plant start-up costs or costs associated with excess
or idle capacity. Alternatively, if Ficlatuzumab is Manufactured by a Third
Party manufacturer, the Ficlatuzumab Cost of Goods means the actual price paid
by a Party and/or its Affiliates to the Third Party for the Manufacture, supply
and packaging of Ficlatuzumab and all taxes and shipping costs related thereto,
and the FTE Costs of such Party’s and/or its Affiliates’ employees engaged in
activities relating to the selection and management of such Third Party
manufacturer and the management of such supply (including quality control and
quality assistance activities).

1.31. “First Commercial Sale”. First Commercial Sale means the first bona fide
arm’s length sale of Ficlatuzumab sold to a Third Party in the Territory by or
on behalf of a Party, its Affiliates or Licensees after Regulatory Approval has
been obtained for Ficlatuzumab.

1.32. “FTE”. FTE means the number of full-time-equivalent person-years (each
consisting of a total of [**] hours) of Development, Manufacturing or
Commercialization work by each Party’s personnel on or directly related to the
applicable activity conducted hereunder.

1.33. “FTE Cost”. FTE Cost means the amount obtained by multiplying (a) the
number of FTEs by (b) $[**], increased annually by the percentage increase in
the CPI as of December 31 of the then most recently ended Calendar Year (if any)
over the level of the CPI as of December 31 of the preceding Calendar Year,
(i.e., the first such increase could occur on January 1, 2015 and would be based
on the CPI percentage increase between December 31, 2013 and December 31, 2014).

1.34. “GAAP”. GAAP means accounting principles generally accepted in the United
States of America, as consistently applied.

1.35. “Intellectual Property”. Intellectual Property means Know-How and the
Patent Rights.

 

6



--------------------------------------------------------------------------------

EXECUTION VERSION

 

1.36. “IND” or “Investigational New Drug Application”. IND or Investigational
New Drug Application means (a) (i) in the United States, an Investigational New
Drug Application, as defined in the United States Federal Food, Drug, and
Cosmetic Act, as amended from time to time (the “FD&C Act”), and the regulations
promulgated thereunder, as amended from time to time, that is required to be
filed with the FDA before beginning clinical testing of a product in human
subjects, or any successor application or procedure, and (ii) any counterpart of
such Investigational New Drug Application in any country other than the United
States in the Territory (e.g., a CTX), and (b) all supplements and amendments
that may be filed with respect to any of the foregoing.

1.37. “Investigator Sponsored Clinical Study”. Investigator Sponsored Clinical
Study means a human clinical study of a product that is sponsored and conducted
by a Third Party under an agreement with a Party pursuant to which such Party
provides the Third Party with clinical supplies of the product or funding for
such clinical study.

1.38. “Joint Patent Rights”. Joint Patent Rights means all Patent Rights that
claim or disclose Joint Inventions.

1.39. “Know-How”. Know-How means proprietary, non-public information and
materials, whether patentable or not, including (a) ideas, discoveries,
inventions, improvements or trade secrets, (b) pharmaceutical, chemical and
biological materials, products and compositions, (c) tests, assays, techniques,
data, methods, procedures, formulas, and/or processes, (d) technical and
non-technical data and other information relating to any of the foregoing,
(e) drawings, plans, designs, diagrams, sketches, specifications and/or other
documents containing or relating to such information or materials, and
(f) business processes, price data and information, marketing data and
information, sales data and information, marketing plans and market research.

1.40. “Law” or “Laws”. Law or Laws means all statutes, laws, rules, regulations,
administrative codes, ordinances, decrees, orders, decisions, injunctions,
awards judgments, permits and licenses of or from governmental authorities,
including those promulgated by a Regulatory Authority and the listing standards
or agreements of any national or international securities exchange.

1.41. “License Income”. License Income shall mean all amounts received by a
Party and/or its Affiliates from Third Parties in connection with or related to
the licensing or sublicensing to such Third Parties of rights to Ficlatuzumab,
including: (i) all upfront fees, milestone payments and royalties; (ii) transfer
pricing amounts paid in respect of Ficlatuzumab supplied to such Third Parties;
(iii) investments in securities; and (iv) research and Development funding, but
(notwithstanding the foregoing) excluding:

(a) transfer pricing amounts equal to such Party’s and/or its Affiliates’
Ficlatuzumab Cost of Goods supplied to such Third Parties;

(b) amounts received by such Party and/or its Affiliates from such Third Parties
as the purchase price for such Party’s and/or its Affiliates’ debt or equity
securities at prices not in excess of the then-current market price of such
securities or, if such securities are not publicly traded, the then-current fair
market value of such securities;

 

7



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(c) amounts received by such Party and/or its Affiliates for future research and
Development activities undertaken for, or in collaboration with, or other
services provided to, such Third Parties at rates not to exceed the fair market
value of such services, and

(d) amounts received by such Party and/or its Affiliates as reimbursement for
costs incurred by such Party and/or its Affiliates after the grant of the
license or sublicense in the performance of such Party’s and/or its Affiliates’
obligations thereunder.

1.42. “Licensee”. Licensee means a Third Party that is not an Affiliate of a
Party and to whom a Party has granted a license or sublicense to Develop,
Commercialize, Manufacture, fill and finish, register, distribute and/or sell
Ficlatuzumab.

1.43. “Major Markets”. Major Markets means the United States, Japan and each
individual member state of the European Union (as they may exist from time to
time during the Term).

1.44. “Manufacture”. Manufacture means, with respect to a product, all
activities related to the manufacturing of such product, including test method
development and stability testing, formulation, process development,
manufacturing scale-up, manufacturing for use in non-clinical and clinical
studies, manufacturing for commercial sale, packaging, release of product,
quality assurance/quality control development, quality control testing
(including in-process release and stability testing) and release of product or
any component or ingredient thereof, and regulatory activities related to all of
the foregoing.

1.45. “MHW”. MHW means the Japanese Ministry of Health, Labour and Welfare, or
any successor agency with responsibility for regulating the Development,
Manufacture and Commercialization of human or veterinary pharmaceutical,
diagnostic, or prophylactic products.

1.46. “NSCLC”. NSCLC means non-small-cell lung carcinoma.

1.47. “NSCLC POC Trial”. NSCLC POC Trial means a [**] of Ficlatuzumab in which
VeriStrat will be used to select clinical trial subjects that is designed to
demonstrate efficacy in treating NSCLC in accordance with the NSCLC POC Trial
Plan and that, if applicable study endpoints are achieved, would: (a) [**] of
Ficlatuzumab; and (b) support the strategy of seeking Regulatory Approval for
Ficlatuzumab, however, in the event that, upon a decision by the JSC, the
Parties [**] and for the purposes of the Opt-Out, the completion of the [**]
shall be the decision point for such Opt-Out, including for the purposes of
Section 3.5(c)(ii).

1.48. “NSCLC POC Trial Plan”. NSCLC POC Trial Plan means the written plan
outlining the activities to be conducted by or on behalf of the Parties in
furtherance of a NSCLC POC Trial, as is set forth as part of the Development
Plan attached hereto as Exhibit A and as may be amended from time to time
pursuant to Section 3.2.

 

8



--------------------------------------------------------------------------------

EXECUTION VERSION

 

1.49. “Opt-Out”. Opt-Out means an election by one Party to cease further
participation in funding and conducting the NSCLC POC Trial or in funding
Additional Development Costs.

1.50. “Opt-Out Phase”. Opt-Out Phase means the phase of this Agreement following
the effective date of Opt-Out as described in Section 3.5(c), if any.

1.51. “Opt-Out Royalty”. Opt-Out Royalty means the royalty described in Exhibit
B, as the same shall be set forth in the Commercialization Agreement.

1.52. “Party” or “Parties”. Party or Parties means AVEO and/or Biodesix, as the
context requires.

1.53. “Patent Rights”. Patent Rights means the rights and interest in and to all
issued patents and pending patent applications in any country or jurisdiction in
the Territory, including, all provisionals, divisions, continuations, renewals,
continuations-in-part, patents of addition, re-examinations, supplementary
protection certificates, extensions, registrations or confirmation patents,
restoration of patent terms, and reissues thereof.

1.54. “Person”. Person means any natural person, corporation, general
partnership, limited partnership, joint venture, proprietorship or other
business organization.

1.55. “Phase 2 Clinical Trial”. Phase 2 Clinical Trial means a human clinical
trial in the United States that would satisfy the requirements of 21 CFR
312.21(b) or an equivalent human clinical trial in any country outside the
United States that would satisfy the requirements applicable to such human
clinical trial in such country.

1.56. “Phase 3 Clinical Trial”. Phase 3 Clinical Trial means a human clinical
trial in the United States that would satisfy the requirements of 21 CFR
312.21(c) or an equivalent human clinical trial in any country outside the
United States that would satisfy the requirements applicable to such human
clinical trial in such country.

1.57. “Profit Sharing Phase”. Profit Sharing Phase means the phase of this
Agreement prior to the effective date of any Opt-Out.

1.58. “Regulatory Approval”. Regulatory Approval means the granting, whether
through lapse of time or otherwise, by a Regulatory Authority of approval to
market a pharmaceutical product or in vitro diagnostic product in a country in
the Territory including, for example, an New Drug Application, (“NDA”),
Biologics License Application (“BLA”), and Premarket Approval (“PMA”), among
others.

1.59. “Regulatory Authority”. Regulatory Authority means any United States
federal, state, or local government, or any foreign government, or political
subdivision thereof, or any multinational organization or authority or any
authority, agency or commission entitled to exercise any administrative,
executive, judicial, legislative, police, regulatory or taxing authority or
power, any court or tribunal (or any department, bureau or division thereof), or
any governmental arbitrator or arbitral body, including the FDA, EMEA or MHW,
with responsibility for granting licenses or approvals (with the exception of
price approvals) necessary for the marketing and sale of pharmaceutical products
or IVD devices in any country.

 

9



--------------------------------------------------------------------------------

EXECUTION VERSION

 

1.60. “Territory”. Territory means all countries of the world.

1.61. “Third Party”. Third Party means any entity other than AVEO or Biodesix or
any of their respective Affiliates.

1.62. “United States”. United States means the United States, its territories
and possessions.

1.63. “VeriStrat”. VeriStrat means Biodesix’s mass spectrometry and
software-based test system, which stratifies patients into groups with different
outcomes following treatment with various pharmaceutical agents, and any
progeny, improvements and derivatives thereof, as the same may be rebranded in
the sole discretion of Biodesix (e.g., “Ficlastrat”).

1.64. “VeriStrat Cost of Goods”. VeriStrat Cost of Goods means the aggregate
costs incurred in delivering Biodesix’s VeriStrat test results to clinicians
calculated on a per test basis which costs consist of (1) direct labor,
(2) logistics, (3) supplies, (4) equipment and infrastructure, (5) license and
royalties and (6) other directly related costs, which aggregate costs shall not
exceed $[**] per test plus international shipping costs, if any. Direct labor
includes the costs of laboratory personnel. Logistics includes the cost of
collection kits, sample collection expenses, and shipping charges to transport
kits to the clinician sites and samples from the clinician sites to our
laboratory, excluding international shipping costs which shall be in addition to
any such costs for logistics. Supplies reflects the costs of supplies used to
process test samples. Equipment and infrastructure includes depreciation and
maintenance costs associated with equipment used to process test samples as well
as facility occupancy and allocated overhead costs. Licenses and royalties are
calculated per contracted agreements. Other directly related costs include
patent amortization, software expenses, collection fees on revenue and
contracted services.

1.65. “VeriStrat Labels”. VeriStrat Labels mean the clinical labels generated
upon the performance of VeriStrat, where such label(s) indicate differential
clinical outcomes associated with each respective patient so analyzed under
VeriStrat.

1.66. Additional Definitions. Each of the following definitions is set forth in
the section of this Agreement indicated below:

 

Definition:

  

Section:

AAA    14.2(a) Additional Development Costs    3.5(b) Agents    10.1 Agreement
   Preamble Alliance Manager    2.7 assignee    9.1(e) assignor    9.1(e)
audited Party    5.5 auditing Party    5.5 AVEO    Preamble AVEO Parties    12.1

 

10



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Definition:

  

Section:

Biodesix    Preamble Biodesix Parties    12.2 Cap    3.5(a) Confidential
Information    10.2 Commercial Insurance    12.4 Deposit    5.1 Development Plan
   3.1 Effective Date    Preamble Indemnified Party    12.3(a) Indemnifying
Party    12.3(a) IVD    3.1(c) JCDT    2.9 JSC    2.1 Limited Data Set    1.15
Losses    12.1 MCA    Introduction MTA    Introduction Opt-Out Notice    3.5(c)
Personal Data    3.4(a) [**]    [**] Product Liability Insurance    12.4 Term   
13.1 Third Party Claims    12.1 VeriStrat Development Plan    7.1 VeriStrat
Results    1.25

ARTICLE II - GOVERNANCE

2.1. Creation and Structure of the JSC. The Parties shall create a joint
steering committee (the “JSC”) to facilitate the Parties’ collaboration called
for herein. The JSC shall consist of [**] representatives designated by each
Party, or such other number as the Parties may mutually agree, each of whom
shall be employees of their respective Party and none of whom are the Chief
Executive Officer of either Party. As soon as practicable following the
Effective Date (but in no event more than [**] days following the Effective
Date), each Party shall designate its initial representatives on the JSC. The
JSC shall appoint a chairperson from among its members, who shall alternate
annually between representatives of AVEO and representatives of Biodesix, with
the first such chairperson being [**] representative. The chairperson will be
responsible for scheduling and leading meetings, establishing meeting agendas
and other administrative matters relative to the meetings of the JSC but will
have no express or implied authority beyond that held by the other members of
the JSC. Each Party shall be free to change its representatives on written
notice to the other or to send a substitute representative to any JSC meeting;
provided, however, that each Party will ensure that at all times during the
existence of the JSC, its representatives on the JSC are appropriate in terms of
expertise and seniority (including at least one member of senior management) in
the context of the collaboration of the Parties hereunder. For avoidance of
doubt, notwithstanding any language to the contrary herein,

 

11



--------------------------------------------------------------------------------

EXECUTION VERSION

 

neither Party shall charge the other Party, whether through Ficlatuzumab Cost of
Goods or otherwise, any FTE or overhead costs for such Party’s [**] designated
representatives’ participation in the JSC or such [**] designated
representatives’ activities performed hereunder.

2.2. Meetings. The JSC shall meet on a [**] basis, or more often as the Parties
shall agree. At least [**] such meetings in each Calendar Year shall be
conducted in-person, while the remainder may be conducted by video conference or
teleconference, as determined by the JSC. In-person meetings of the JSC shall
alternate between the offices of AVEO and Biodesix. Each Alliance Manager shall
serve as secretary of each meeting and the Alliance Managers shall be
collectively responsible for preparing the minutes of each meeting. Such minutes
shall provide a description in reasonable detail of the discussions held at the
meeting and a list of any actions, decisions or determinations approved by the
JSC. The Parties agree that they shall endeavor to ensure that initial draft
minutes of each meeting shall be distributed no later than [**] days following
the meeting, any objections to the contents thereof shall be directed to the
Alliance Managers of each Party within [**] days following such distribution,
and final minutes shall be approved by both Parties at such subsequent JSC
meeting. Final minutes of each meeting shall be distributed to the members of
the JSC by the chairperson. The JSC may also convene, or be polled or consulted,
from time to time by means of telecommunications, video conferencing or written
correspondence, as deemed necessary or appropriate. Each Party shall disclose to
the other proposed agenda items in advance of each meeting of the JSC. The JSC
may invite other representatives of the Parties with special skills or knowledge
to attend meetings where appropriate. The JSC shall adopt such other rules as
shall be necessary or convenient for its work. Each Party shall be responsible
for all travel and other costs for its representatives to attend meetings of,
and otherwise participate on, the JSC.

2.3. Responsibilities of the JSC. The JSC shall function as a forum for the
Parties to inform and consult with one another concerning progress of
Development Plan activities and VeriStrat Development Plan activities pursuant
to Article VII. The Parties shall use Commercially Reasonable Efforts to:
(i) support the Development of Ficlatuzumab in multiple indications following
successful completion of the NSCLC POC Trial; and (ii) reach consensus on all
issues within the responsibility of the JSC. Without limiting the foregoing,
except as otherwise set forth in Sections 3.6 and 4.1, the JSC shall be
responsible for:

(a) reviewing, approving, monitoring and modifying (as the JSC deems
appropriate) the Development Plan (including associated budgets) and, subject to
execution of the Commercialization Agreement, the Commercialization plan(s) and
budget(s) thereunder;

(b) reviewing, approving, monitoring and modifying (as the JSC deems
appropriate) the VeriStrat Development Plan;

(c) planning strategy, coordinating and monitoring the progress of the
Development of Ficlatuzumab and Veristrat in connection with Ficlatuzumab,
including the NSCLC POC Trial; and

(d) approving licensing of Development and/or Commercialization rights to
Ficlatuzumab as contemplated by Section 4.1.

 

12



--------------------------------------------------------------------------------

EXECUTION VERSION

 

2.4. Subcommittees of the JSC and Other Committees. From time to time, the JSC
may establish one or more subcommittees to oversee particular projects or
activities related to Development Plan activities, which subcommittees will
include at least one representative of each Party and which will report to the
JSC or another committee designated by the JSC unless otherwise decided by the
JSC.

2.5. Decisions of the JSC. At least [**] JSC representatives from each Party
must participate in a meeting of the JSC (and at least one representative of
each Party must participate in a meeting of any subcommittee thereof) in order
for there to be a quorum for such meeting. Subject to the remainder of this
Section 2.5, all decisions of the JSC (or any subcommittee thereof) shall be
made by the unanimous vote of the members of the JSC, with the JSC
representatives of each Party collectively having one vote. The Parties shall
use reasonable good faith efforts to reach consensus on all issues within the
responsibility of the JSC. If members of the JSC cannot agree with respect to a
particular issue within the responsibility of the JSC (or any subcommittee
thereof), then such issue shall be referred to the Chief Executive Officers of
the Parties who shall meet in a good faith effort to resolve the dispute within
[**] days. To the greatest extent practicable, all decisions of the JSC with
respect to action items to be carried out in furtherance of the Development Plan
shall detail the item approved, the person or team authorized to initiate and
carry out the action item, the budget related thereto and any limitations as to
the scope of authority granted to such person or team.

2.6. Limitation on JSC Authority. Notwithstanding the creation of the JSC, each
Party shall retain the rights, powers and discretions granted to it hereunder,
and the JSC shall not be delegated or vested with any such rights, powers or
discretion unless such delegation or vesting is expressly provided for herein or
the Parties expressly so agree in writing. The JSC shall not have the power to
make any decisions other than those expressly set forth in this Agreement.
Without limiting the generality of the foregoing, the JSC may not amend or
modify this Agreement, which may be amended or modified only as provided in
Section 15.4, and the Parties shall ensure that their respective JSC
Representatives shall not unreasonably withhold their agreement to matters
before the JSC if such withholding of agreement would be inconsistent with the
exercise of Commercially Reasonable Efforts to Develop Ficlatuzumab, subject to
Section 3.7(c).

2.7. Alliance Managers. Biodesix and AVEO shall each appoint one person to
coordinate their respective activities pursuant to this Agreement (the “Alliance
Managers”). Such individuals shall be responsible for, among other things,
ensuring the appropriate level of information exchange between the Parties
regarding the Development Plan and the VeriStrat Development Plan as well as
scheduling and attending the JSC and JCDT meetings.

2.8. Reports to JSC. Each Party shall provide the JSC on a [**] basis with
reports regarding the activities performed by such Party under the Development
Plan. Each such report shall summarize in reasonable detail the major activities
undertaken by such Party during the prior [**], as well as the results of such
activities. Such reports will be accurate and, where appropriate, will contain
raw data from studies carried out by or on behalf of such Party.

2.9. Joint Co-Development Team. The Parties shall also establish a Joint
Co-Development Team (the “JCDT”) which shall be responsible for integrating the
Development

 

13



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Plan with the VeriStrat Development Plan. The JCDT shall consist of [**]
representatives designated by each Party, or such other number as the Parties
may mutually agree. Each Party shall designate representatives for participation
in the JCDT, [**]. AVEO will lead drafting of the Development Plan, including
publication and presentations plans for review by the JCDT, and Biodesix will
lead drafting of the VeriStrat Development Plan, including publication and
presentation plans for review by the JCDT. The JCDT shall be responsible for
agreeing to and integrating the foregoing plans for submission to the JSC for
approval for each indication.

2.10. Dissolution. Neither Party shall have any right nor obligation under this
Article II, and the JSC and JCDT shall be dissolved, upon the effectiveness of
Opt-Out by either Party under Section 3.5(c).

ARTICLE III - FICLATUZUMAB DEVELOPMENT; COST RESPONSIBILITIES; DEVELOPMENT
OPT-OUT

3.1. Ficlatuzumab Development.

(a) Prior to the Effective Date, AVEO commenced a Development program for
Ficlatuzumab, and following the Effective Date AVEO shall use Commercially
Reasonable Efforts to continue to Develop Ficlatuzumab pursuant to Development
plans approved by the JSC (such plans, collectively the “Development Plan”), as
such Development Plan may be amended by the JSC from time to time. An initial
Development Plan is attached hereto as Exhibit A and includes the NSCLC POC
Trial Plan.

(b) The Parties will use Commercially Reasonable Efforts to complete their
respective obligations under the Development Plan within the timeframes
specified in the Development Plan. Each Party will promptly inform the other
Party in the event that it anticipates or experiences a delay in the completion
of any such obligations. Each Party shall be responsible for any delay or
failure by it (or its Affiliates) to timely complete its obligations under the
Development Plan, except (a) to the extent that such failure or delay is caused
by a delay or failure of performance by the other Party or a contract
manufacturer, or (b) as may otherwise be mutually agreed in writing by the
Parties. Notwithstanding the foregoing, AVEO shall not have any further
obligation to continue to conduct the Development Plan during the Opt-Out Phase.

(c) The Parties will collaborate on the regulatory strategy in the jurisdictions
in the Territory for obtaining Regulatory Approval for the combination use of
Ficlatuzumab in connection with the in vitro diagnostic (“IVD”) developed
pursuant to the VeriStrat Development Plan and any other assays decided upon by
the JSC pursuant to Section 3.7(c), and in the preparation and/or exchange of
any documents necessary to support any INDs, NDAs, BLAs, PMAs or other
applications for such Regulatory Approvals.

3.2. Modifications to Development Plan. The Parties acknowledge that the initial
Development Plan, including the initial NSCLC POC Trial Plan contained therein,
does not set forth all material activities, timelines, obligations and
specifications necessary for the execution

 

14



--------------------------------------------------------------------------------

EXECUTION VERSION

 

of the Development Plan, and further acknowledge that requests from Regulatory
Authorities may necessitate modifications to the Development Plan. The Parties
agree that, as soon as practicable following the Effective Date, the initial
Development Plan will be modified and made more comprehensive pursuant to
direction and approval by the JSC, with the understanding that the JSC shall
agree on a final design for the NSCLC POC Trial that meets the following
criteria: (a) the NSCLC POC Trial shall enroll no less than [**] patients;
(b) the NSCLC POC Trial shall be designed to cost no more than fifteen million
U.S. dollars ($15,000,000), and (c) the NSCLC POC Trial shall be designed to
meet regulatory requirements and conform with FDA feedback. Thereafter, as may
be necessary from time-to-time, whether due to Regulatory Authority requests or
otherwise, the JSC shall review proposed revisions to the Development Plan. If
the JSC approves such revisions, then the JSC shall revise the Development Plan
accordingly without need for amending this Agreement. The Parties shall not
unreasonably withhold their consent to appropriate Development Plan revisions.
The revised Development Plan shall thereafter be the Development Plan for all
purposes of this Agreement.

3.3. Existing Supply of Ficlatuzumab. AVEO shall supply the Existing Supply of
Ficlatuzumab as needed for the conduct of the Development Plan at no charge,
provided that, Biodesix will reimburse AVEO for [**]% of the Ficlatuzumab Cost
of Goods incurred by AVEO in connection with any such supply for Investigator
Sponsored Clinical Studies approved by the JSC. AVEO may not dispose of, or
supply to any Third Party, any of the Existing Supply of Ficlatuzumab without
prior approval of the JSC.

3.4. Clinical Specimens.

(a) In connection with the Development Plan and with Biodesix’s activities under
Article VII, AVEO shall furnish to Biodesix certain quantities of Clinical
Specimens as agreed upon and set forth in the Development Plan or otherwise
agreed upon by the JSC. Biodesix will comply with all applicable Laws relating
to the Clinical Specimens. Without limiting the foregoing, to the extent that
the Clinical Specimens include human specimens, AVEO represents and warrants to
Biodesix that either it has obtained all informed consents and Institutional
Review Board (IRB)/Ethics Committee (EC) approval(s) required by applicable Law
with respect to such Clinical Specimens procured by AVEO or that it is not
required under applicable Law to obtain such informed consents and/or has
received a waiver for consent from an IRB/EC. Notwithstanding the foregoing, in
the event of an Opt-Out by either Party, the provisions of Section 3.6 shall
control.

(b) Biodesix agrees to retain possession of the Clinical Specimens and not to
provide the Clinical Specimens to any Third Party (except for Third Parties
conducting Development Plan activities pursuant to this Agreement and for whose
performance and compliance with the terms of this Agreement Biodesix remains
primarily liable to AVEO) or to use or permit the use of any of the Clinical
Specimens for any purpose other than the Development of VeriStrat in accordance
with this Agreement without the prior approval of the JSC. Notwithstanding the
foregoing, in the event of an Opt-Out by either Party, the provisions of
Section 3.6 shall control. ALL CLINICAL SPECIMENS ARE PROVIDED “AS IS” AND
WITHOUT ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, INCLUDING ANY
IMPLIED WARRANTY OF MERCHANTABILITY OR OF FITNESS FOR ANY PARTICULAR PURPOSE OR
ANY WARRANTY THAT THE USE OF THE CLINICAL SPECIMENS WILL NOT INFRINGE OR VIOLATE
ANY PATENT OR OTHER PROPRIETARY RIGHTS OF ANY THIRD PARTY.

 

15



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(c) AVEO will transmit to Biodesix the Clinical Data in the form of a Limited
Data Set, which shall not contain any data that identifies or could be used to
identify an individual (“Personal Data”). However, to the extent that Personal
Data can be identified from any Clinical Specimens, participation in the
Development Plan or otherwise, Biodesix shall hold in confidence all Personal
Data except as required or permitted under this Agreement, or to the extent
necessary to be disclosed to Regulatory Authorities as part of the review
process. In addition, Biodesix shall comply with all applicable Laws with
respect to the collection, use, storage, and disclosure of any Personal Data,
including the U.S. Health Insurance Portability and Accountability Act
(“HIPAA”), as amended, and the regulations promulgated thereunder, to the extent
such Personal Data consists of Protected Health Information (PHI) as defined in
HIPAA. Biodesix agrees to use commercially reasonable efforts to ensure that
appropriate technical and organization measures are taken to protect Personal
Data, including PHI, against loss, misuse, and any unauthorized, accidental, or
unlawful access, disclosure, alteration, or destruction, including
implementation and enforcement of administrative, technical, and physical
security policies and procedures applicable to Personal Data and, to the extent
applicable, PHI.

3.5. Funding; Opt-Out.

(a) Other than with respect to AVEO’s supply of Ficlatuzumab (which is governed
by Section 3.3), Biodesix will reimburse AVEO for all Development Costs incurred
by AVEO in connection with the conduct of the NSCLC POC Trial after the
Effective Date in accordance with the NSCLC POC Trial Plan, up to an aggregate
reimbursement of fifteen million U.S. dollars ($15,000,000) (the “Cap”), subject
to reduction as set forth below for Development Costs incurred by Biodesix for
the conduct of the NSCLC POC Trial with the approval of the JSC. If the NSCLC
POC Trial Plan budget is modified such that the aggregate Development Costs to
be incurred in conducting the NSCLC POC Trial will exceed the Cap, then such
excess Development Costs shall constitute Additional Development Costs and shall
be borne by the Parties as set forth in Section 3.5(b) below. If Biodesix incurs
Development Costs in connection with the conduct of the NSCLC POC Trial with the
approval of the JSC, Biodesix shall pay for such costs, such costs shall reduce
the Cap, and, after the Cap has been reached, such costs incurred by Biodesix
shall be included in Additional Development Costs and borne by the Parties as
set forth in Section 3.5(b).

(b) Biodesix will reimburse AVEO for 50% of all Additional Development Costs
incurred by AVEO. “Additional Development Costs” means: (i) all Development
Costs incurred in conducting the NSCLC POC Trial Plan in excess of the Cap;
(ii) all Development Costs associated with the Development of Ficlatuzumab under
the Development Plan other than costs incurred in conducting the NSCLC POC Trial
Plan; and (iii) Ficlatuzumab Cost of Goods for supply in excess of the Existing
Supply of Ficlatuzumab. If Biodesix incurs Additional Development Costs with the
approval of the JSC, such costs shall be reconciled with, and off-set from, as
appropriate, the Additional Development Costs incurred by AVEO such that each
Party bears 50% of the aggregate Additional Development Costs.

 

16



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(c) Either Party may elect to Opt-Out solely after the earlier to occur of:
(i) the Cap being reached or (ii) the completion of the NSCLC POC Trial, by
providing [**] months written notice to the other Party (the “Opt-Out Notice”),
but in no event may either Party Opt-Out after the First Commercial Sale of
Ficlatuzumab. In the event a Party elects to Opt-Out, the Parties shall proceed
as specified under Section 3.6. For the avoidance of doubt, neither Party has
the right to Opt-Out except as expressly set forth in this Section 3.5(c). The
effective date of any permitted Opt-Out shall be the date [**] months following
the date the Opt-Out Notice is given to the other Party.

3.6. Opt-Out Mechanics.

(a) If Biodesix elects to Opt-Out pursuant to Section 3.5(c), then, upon the
expiration of the Opt-Out notice period: (i) Biodesix shall continue to be
responsible hereunder for reimbursement of Development Costs as described in
Sections 3.3 and 3.5 with respect to then-ongoing clinical trials under the
Development Plan and with respect to any then-committed, non-cancellable
Development Costs under the Development Plan; (ii) Biodesix shall have no
further responsibility pursuant to Sections 3.3 or 3.5 except as set forth in
the foregoing clause (i), provided that the Opt-Out election does not derogate
from any accrued but unpaid obligations; (iii) Biodesix shall cease to be
entitled to share in the profits and losses resulting from the Commercialization
of Ficlatuzumab and shall instead be entitled to the Opt-Out Royalty; (iv) AVEO
shall have sole discretion over the continued conduct of the Development Plan
and shall have the right to amend the Development Plan without oversight or
approval of the JSC or Biodesix; (v) Biodesix shall remain responsible for its
Development obligations hereunder with respect to VeriStrat, including with
respect to obtaining PMA approval of Veristrat as a Companion Diagnostic on a
timeline previously approved by the JSC and consistent with the timeline for
approval of Ficlatuzumab, and the Parties shall negotiate in good faith as set
forth in Section 6.1 to enter into an agreement pursuant to which Biodesix will
agree to perform the VeriStrat Commercialization obligations set forth in
Exhibit B under “Veristrat Commercialization” and “Opt-Out” and AVEO shall
continue to be responsible for reimbursing Biodesix for each VeriStrat test sold
in a jurisdiction where AVEO commercializes Ficlatuzumab and Biodesix has not
obtained reimbursement for VeriStrat in connection with Ficlatuzumab as and to
the extent set forth in Section 7.4 below, but AVEO shall not otherwise be
obligated to make payments to Biodesix in consideration for Biodesix’s
performance of Biodesix’s Development and Commercialization obligations with
respect to VeriStrat. For the avoidance of doubt, all of Biodesix’s obligations
under Article VII shall continue in full force and effect notwithstanding any
Opt-Out by Biodesix and the Parties will cooperate in good faith to establish a
mutually acceptable method and process for exchanging the information necessary
to coordinate the continued Development of Ficlatuzumab in connection with
VeriStrat to the extent that AVEO desires to continue such development following
such Opt-Out by Biodesix.

(b) If AVEO elects to Opt-Out pursuant to Section 3.5(c), then, upon the
expiration of the Opt-Out notice period:

(i) Biodesix may, at its sole cost and expense, control the conduct of further
Development of Ficlatuzumab (including obtaining Regulatory Approvals), and AVEO
shall (A) transfer to Biodesix, subject to clause (B) below and Sections 3.4 and
9.2(c) herein, the Clinical Specimens, Clinical Data (including the applicable
clinical database) and related

 

17



--------------------------------------------------------------------------------

EXECUTION VERSION

 

supporting documentation and (B) negotiate with Biodesix in good faith and grant
an exclusive license, with rights to sub-license, to use the AVEO Intellectual
Property to the extent reasonably necessary to enable Biodesix to Develop and
Commercialize Ficlatuzumab, which license shall be granted at no additional cost
(provided that such license shall be subject to the terms and conditions of the
AVEO Third Party Agreements and, subject to the deduction of such costs from net
sales described in the Opt-Out Royalty provisions of Exhibit B, Biodesix shall
be obligated to make any and all payments due under the AVEO Third Party
Agreements as identified herein by AVEO that relate to such license);

(ii) AVEO shall continue to be responsible for its share of Development Costs
under Section 3.3 and Section 3.5 with respect to then-ongoing clinical trials
under the Development Plan and with respect to any then-committed,
non-cancellable Development Costs under the Development Plan;

(iii) AVEO shall transfer to Biodesix AVEO’s ownership of any regulatory filings
and Regulatory Approvals relating to Ficlatuzumab (including related
correspondence with Regulatory Authorities);

(iv) AVEO and Biodesix shall cooperate to transfer to Biodesix any then-ongoing
clinical trials and Biodesix shall assume all responsibilities therefor;

(v) following the effective date of such Opt-Out, AVEO shall have no further
responsibility pursuant to Sections 3.1 or 7.4;

(vi) AVEO shall cease to be entitled to share in the profits and losses
resulting from the Commercialization of Ficlatuzumab and shall instead be
entitled to the Opt-Out Royalty;

(vii) Biodesix shall have sole discretion over the continued conduct of the
Development Plan and shall have the right to amend the Development Plan without
oversight or approval of the JSC or AVEO; and

(viii) AVEO shall make the Existing Supply of Ficlatuzumab available to Biodesix
for purposes of enabling Biodesix to complete the Development thereof at no
charge, provided that any supply of Ficlatuzumab that is not Existing Supply of
Ficlatuzumab shall be provided at a price of [**]% of AVEO’s Ficlatuzumab Cost
of Goods therefor, pursuant to a supply agreement to be mutually agreed upon
between the Parties upon such Opt-Out; provided further that AVEO shall have no
obligation to supply Ficlatuzumab for longer than [**] months following the
Opt-Out. At Biodesix’s request during such [**] month period and at Biodesix’s
expense, AVEO shall use Commercially Reasonable Efforts to provide a technology
transfer, including, if permitted by the terms thereof, the assignment of all
AVEO Third Party Agreements requested by Biodesix, that enables Biodesix to
continue the further Development and Commercialization of Ficlatuzumab in
accordance with the Development Plan, this Agreement and/or the
Commercialization Agreement. AVEO either has prior to the Effective Date or will
following the Effective Date request from the counterparties to the AVEO Third
Party Agreements amendments thereto or consents thereunder permitting
assignments thereof to Biodesix in the circumstances described above, provided
that (1) AVEO shall not be required to

 

18



--------------------------------------------------------------------------------

EXECUTION VERSION

 

pay any consideration or grant any concessions in order to obtain any such
amendments or consents and (2) AVEO shall have no liability to Biodesix if the
counterparties to the AVEO Third Party Agreements do not grant such amendments
or consents.

3.7. AVEO Covenants. AVEO shall not, and shall not engage with or otherwise make
an arrangement with a Third Party to, copy, reproduce, modify or make derivative
works of VeriStrat or VeriStrat Labels other than as required in connection with
Developing, seeking Regulatory Approval for or Commercializing Ficlatuzumab in
accordance with this Agreement. AVEO shall not, and shall not engage with or
otherwise make an arrangement with a Third Party to, decompile, disassemble or
otherwise reverse engineer VeriStrat, VeriStrat Labels or VeriStrat Results
(including their mechanism of action, feature values, pre-processing steps,
software or functionality), or aspects of Biodesix’s ProTS mass spectrometry
analysis software or any portion thereof, or otherwise attempt to derive the
source code or other trade secrets embodied in VeriStrat, VeriStrat Labels or
VeriStrat Results, or any aspects of Recipient’s ProTS mass spectrometry
analysis software. For avoidance of doubt, AVEO shall not, and shall not engage
with or otherwise make an arrangement with a Third Party to, use VeriStrat,
VeriStrat Labels or VeriStrat Results, for purposes of (i) training, designing,
developing, verifying or validating a classifier or test, including without
limitation, a diagnostic test, companion diagnostic test, predictive test or
prognostic test; (ii) correlating to biomarkers unless specifically set forth in
the Development Plan; (iii) correlating to biomarkers in order to train, design,
develop, verify or validate a classifier or test, including, without limitation,
a diagnostic test, companion diagnostic test, predictive test or prognostic
test; (iv) being used in a manner to compete with Biodesix; or (v) procedures
not set forth in the Development Plan or related to the Development or
Commercialization of Ficlatuzumab following an Opt-Out by Biodesix. Results of
any unauthorized use of the VeriStrat Results, VeriStrat, VeriStrat Labels or
Biodesix’s ProTS mass spectrometry analysis software or any portion thereof
shall belong solely and entirely to Biodesix with no obligations of any kind to
AVEO or any Third Party pursuant to any agreement with AVEO or any Third Party
that obtains access to the VeriStrat Results, VeriStrat, VeriStrat Labels or
Biodesix’s ProTS mass spectrometry analysis software or any portion thereof from
AVEO. Notwithstanding the foregoing, (x) AVEO shall have no liability for any
Third Party’s independent activities in violation of the foregoing restrictions,
and (y) AVEO and Biodesix may collaborate to perform translational work to
identify a mechanism of action link between VeriStrat and Ficlatuzumab and/or to
compare and correlate the effectiveness of biomarkers.

In addition, during the Profit Sharing Phase:

(a) VeriStrat will be used as a selection assay with respect to Ficlatuzumab for
the NSCLC POC Trial indication and will be the focus of a co-development BLA and
PMA approval assuming that the NSCLC POC Trial using VeriStrat as a selection
assay are positive (i.e., primary endpoints met), provided that an EGFR mutation
assay may also be used and be required for Development for such indication. In
addition, AVEO may use other assays solely for data in support of research, BLA
application and drug marketing;

(b) For clinical trial activities occurring after the NSCLC POC Trial, Biodesix
shall have the right, at Biodesix’s cost, to analyze any Ficlatuzumab clinical
trial samples with VeriStrat or Biodesix technology.

 

19



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(c) The JSC shall have final decision-making authority on any further Companion
Diagnostic Development of VeriStrat in connection with Ficlatuzumab as well as
other diagnostic tests and/or biomarkers which may be useful for Ficlatuzumab,
with the understanding that the JSC will make decisions based on the totality of
the data and scientific evidence, with the intent to optimize the value of
Ficlatuzumab; provided, however, that, during the Profit Sharing Phase, the JSC
shall give Biodesix the first opportunity (which opportunity may be provided
through Biodesix’s participation in JSC deliberations), on a jurisdiction by
jurisdiction basis, to develop and/or supply any and all diagnostic tests and/or
biomarkers determined by the JSC to be useful for Ficlatuzumab, to the extent
such development and/or supply is consistent with optimizing the value of
Ficlatuzumab. For clarity, the Parties agree that such deliberations shall be
biased in favor of Biodesix in the event that any non-Biodesix test also under
consideration by the JSC is approximately equal in its potential to maximize the
value of Ficlatuzumab to the potential offered by such Biodesix-test, provided
that, the JSC’s decisions as to whether or not to permit Biodesix to provide any
such development and/or supply shall be based on the JSC’s determination of
whether or not such development and/or supply by Biodesix would be consistent
with optimizing the value of Ficlatuzumab; and

(d) AVEO will notify Biodesix of any amendments to the AVEO Third-Party
Agreements, including any amendments entered into after delivery of an Opt-Out
Notice by AVEO.

ARTICLE IV - LICENSING AND LICENSE REVENUE SHARING

4.1. General. If either Party receives any communication from a Third-Party that
inquires about licensing rights to Ficlatuzumab, the receiving Party shall
promptly notify the other Party. Subject to the approval of the JSC, the Parties
may determine to license rights to one or more Third Parties for the Development
and/or Commercialization of Ficlatuzumab in one or more countries, provided
that, if a Party has Opted-Out pursuant to Section 3.5(c), the other Party shall
have sole decision-making authority over any such licensing of Development
and/or Commercialization rights. Provided that AVEO has not exercised its
Opt-Out right, AVEO shall lead and control the negotiations of any agreement
with any Licensee and keep Biodesix reasonably informed as to the status
thereof. In the event AVEO has exercised its Opt-Out, Biodesix will lead and
control the negotiations of any agreement with any Licensee and keep AVEO
reasonably informed as to the status thereof. Each such license must be pursuant
to a written agreement with AVEO or Biodesix, as the case may be, which written
agreement shall be expressly approved by the JSC (except during the Opt-Out
Phase), and the other Party shall grant such rights and licenses as may be
reasonably necessary to enable the contracting Party to enter into such license
agreement. Each Party shall provide to the other Party a copy of any such
written agreement it may enter into, provided that such copy shall constitute
the Confidential Information of the providing Party.

4.2. Scope. The parties acknowledge that research agreements, clinical study
agreements, investigator initiated studies, service agreements, manufacturing
agreements, distribution agreements, promotion agreements and the like may
contain a limited express or implied license to perform the research, study,
services or other activities that are the subject of said agreement. If the
counterparty to any such agreement does not receive the right to Develop and/or
Commercialize Ficlatuzumab other than as a service provider or distributor for
or on

 

20



--------------------------------------------------------------------------------

EXECUTION VERSION

 

behalf of a Party, then (i) such agreement does not constitute a license
agreement for which JSC approval is required under Section 4.1 and (ii) amounts
received in connection with such agreement do not constitute License Income
hereunder.

4.3. License Income.

(a) During the Profit Sharing Phase, AVEO shall remit to Biodesix fifty percent
(50%) of all License Income accruing to AVEO during such time period (i.e., the
‘Profit Share’ phase).

(b) For such time period after Biodesix exercises its Opt-Out (if any), AVEO
shall remit to Biodesix [**] percent ([**]%) of License Income accruing to AVEO
during such time period.

(c) For such time period after AVEO exercises its Opt-Out (if any), Biodesix
shall remit to AVEO [**] percent ([**]%) of all License Income accruing to
Biodesix during such time period.

ARTICLE V - PAYMENTS

5.1. Development Costs. AVEO shall invoice Biodesix monthly while Development is
ongoing for amounts incurred pursuant to the Development Plan for which Biodesix
is responsible pursuant to Sections 3.3 and 3.5, which invoices will provide
reasonable detail with respect to each expense listed thereon. Provided such
amounts are authorized by the Development Plan, Biodesix will make payment of
the same within [**] days of receipt of the invoice. If Biodesix incurs
Additional Development Costs with the approval of the JSC as set forth in
Section 3.5, such invoicing and payments pursuant to this Section 5.1 shall
account for such Additional Development Costs so that the Parties bear such
costs as set forth in Section 3.5.

5.2. License Income. All amounts due from one Party to the other Party under
Article IV shall be due and payable on a Calendar Quarterly Basis, with each
payment encompassing amounts due associated with License Income actually
received by the paying Party during such Calendar Quarter. Within [**] days of
the end of each Calendar Quarter, each Party which received License Income
during such Calendar Quarter shall send a written report to the other Party
setting forth the amount of License Income received and the corresponding
payment amount due to the other Party under Article IV. The Party to receive
such payment amount shall invoice the other Party based on such report.

5.3. Payment Terms. Except as otherwise provided in Section 5.1, all payments to
be made by one Party to the other Party shall be made within [**] days of the
invoice date. All payments shall be in immediately available funds via either a
bank wire transfer, an ACH (automated clearing house) mechanism, or any other
means of electronic funds transfer, at the paying Party’s election, to a bank
account designated by the payee Party. All payments shall be made in U.S.
dollars. No terms or conditions on any report, invoice or similar document which
would be in addition to or in conflict with any terms and conditions of this
Agreement shall be of any force or effect.

 

21



--------------------------------------------------------------------------------

EXECUTION VERSION

 

5.4. Late Payments. If a Party shall fail to make a timely payment pursuant to
the terms of this Article V, interest shall accrue on the past due amount as
follows:

(a) for amounts [**] or fewer days past due, the rate applied shall be the
thirty-day U.S. dollar LIBOR rate effective for the date that payment was due
(as published in The Wall Street Journal), computed for the actual number of
days the payment was past due; and

(b) for amounts greater than [**] days past due, the rate applied shall be the
thirty-day U.S. dollar LIBOR rate effective for the date that payment was due
(as published in The Wall Street Journal) plus [**]% per annum, computed for the
actual number of days the payment was past due.

5.5. Books and Records; Audit Rights. Each Party shall keep complete and
accurate records of the License Income accruing to and received by such Party,
and AVEO shall keep complete and accurate records of Development Costs incurred
which are subject to reimbursement by Biodesix under Sections 3.3 and 3.5.
Additionally, AVEO shall provide Biodesix with a monthly report detailing the
percentage of time dedicated in such month to this co-development project by
AVEO personnel, other than members of the JSC, the identify of such persons, the
annual salary of such persons, and a reasonably detailed description of the work
performed by such persons within the applicable month. Each Party shall have the
right, [**] at its own expense, to have an independent, certified public
accounting firm, selected by such Party (the “auditing Party”) and reasonably
acceptable to the other Party (the “audited Party”), review any such records of
the audited Party in the location(s) where such records are maintained by the
audited Party upon reasonable notice (which shall be no less than [**] days’
prior notice) and during regular business hours and under obligations of strict
confidence, for the sole purpose of verifying the basis and accuracy of payments
made under this Agreement within the [**] month period preceding the date of the
request for review; provided that, if the audit determines an overpayment, in
the case of Development Costs, or an underpayment, in the case of License
Income, of greater than [**] percent ([**]%), the auditing party may elect to
audit the payments made during the [**] months preceding the date of the request
for review. The audited Party shall receive a copy of each such report
concurrently with receipt by the auditing Party. Should such inspection lead to
the discovery of a discrepancy to the auditing Party’s detriment, the audited
Party shall pay within [**] Business Days after its receipt from the accounting
firm of the certificate of the amount of the discrepancy. The auditing Party
shall pay the full cost of the review unless the overpayment, in the case of
Development Costs, or the underpayment, in the case of License Income, is
greater than [**] percent ([**]%) of the amount due for the applicable period,
in which case the audited Party shall pay the reasonable cost charged by such
accounting firm for such review. Any overpayment by the audited Party revealed
by an examination shall be paid by the auditing Party within [**] days.

5.6. Taxes. Each payee Party shall pay any and all taxes levied on account of
all payments it receives under this Agreement. If laws or regulations require
that taxes be withheld, the paying Party will (a) deduct those taxes from the
remittable payment, (b) timely pay the taxes to the proper taxing authority, and
(c) send proof of payment to the payee Party within [**] days after receipt of
confirmation of payment from the relevant taxing authority. The paying Party
will reasonably cooperate with the payee Party to obtain the benefit of any
applicable tax law or treaty, including the pursuit of any refund or credit of
such tax to the payee Party.

 

22



--------------------------------------------------------------------------------

EXECUTION VERSION

 

ARTICLE VI - NEGOTIATION OF DEFINITIVE FICLATUZUMAB CO-COMMERCIALIZATION
AGREEMENT

6.1. Negotiation of Definitive Commercialization Agreement. The Parties shall,
upon either receipt of positive results from the NSCLC POC Trial (i.e., results
that the JSC determines will support [**] or mutual agreement by the Parties
[**]), commence negotiations in good faith on the definitive Commercialization
Agreement. If the Parties have not reached agreement on all substantive terms of
a final form of the Commercialization Agreement within [**] days of such receipt
or such mutual agreement, the Parties will meet in person with the aim of
finalizing remaining open issues. If the Parties have not fully reached
agreement on and executed the final form of definitive agreement within [**]
days of such receipt or such mutual agreement, the remaining open issues will be
escalated to the Chief Executive Officers of each Party for joint resolution.
The Chief Executive Officers shall meet in person to resolve all remaining
issues and to agree on such final form of definitive agreement within [**] days
of such receipt. Both Parties are obliged to conduct the negotiations of the
Commercialization Agreement in good faith and with reasonable diligence. Subject
to Section 6.2 below, until such time as the Parties agree on and execute the
final Commercialization Agreement, the Parties recognize that each Party shall
have the right to reasonably negotiate the terms and conditions thereof,
including reasonable qualifications regarding terms and conditions outlined in
Exhibit B, and no proposal by a Party to reasonably qualify the terms and
conditions outlined in Exhibit B shall be deemed a breach of this Agreement or
any obligation created hereby.

6.2. Definitive Term. The Parties acknowledge that certain details relating to
the calculation of profits and losses associated with the Commercialization of
Ficlatuzumab in connection with VeriStrat must be mutually agreed upon in order
to effectuate the following terms and conditions; however, the Parties hereby
agree that the following term shall be included in the Commercial Agreement:
During the Profit Sharing Phase, AVEO and Biodesix shall share the profits and
losses resulting from Commercialization of Ficlatuzumab by AVEO and Biodesix
worldwide on a 50/50 basis. In addition, the Parties hereby agree that the
reimbursement and payment obligations provided for in Section 7.4(a) shall be
included in the Commercialization Agreement.

ARTICLE VII - VERISTRAT DEVELOPMENT AND COMMERCIALIZATION

7.1. VeriStrat Development. Prior to the Effective Date, Biodesix commenced a
Development program for VeriStrat, and following the Effective Date Biodesix
shall use Commercially Reasonable Efforts to continue to Develop VeriStrat in
connection with Ficlatuzumab pursuant to Development plans approved by the JSC
(such plans, collectively the “VeriStrat Development Plan”), as such VeriStrat
Development Plan may be amended by the JSC from time to time. An initial
VeriStrat Development Plan is attached hereto as Exhibit E. Biodesix will use
Commercially Reasonable Efforts to complete its obligations under the VeriStrat
Development Plan within the timeframes specified in the VeriStrat Development
Plan. Biodesix will promptly inform AVEO in the event that it anticipates or
experiences a delay in the completion of any such obligations. Biodesix shall be
responsible for any delay or failure by it

 

23



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(or its Affiliates) to timely complete its obligations under the VeriStrat
Development Plan, except to the extent that (a) such failure or delay is caused
by a delay or failure of performance by AVEO or a contract manufacturer, or
(b) as may otherwise be mutually agreed in writing by the Parties.

7.2. Modifications to VeriStrat Development Plan. The Parties acknowledge that
the initial Development Plan does not set forth all material activities,
timelines, obligations and specifications necessary for the execution of the
VeriStrat Development Plan, and further acknowledge that requests from
Regulatory Authorities may necessitate modifications to the VeriStrat
Development Plan. The Parties agree that, as soon as practicable following the
Effective Date, the initial VeriStrat Development Plan will be modified and made
more comprehensive pursuant to approval by the JSC, with the understanding that
the VeriStrat Development Plan shall meet the applicable regulatory criteria as
required by the Regulatory Authorities for approval of an IVD in the US e.g.,
FDA Drug and BLA requirements /CDx IVD requirements) and in the other Major
Markets. Thereafter, as may be necessary from time-to-time, whether due to
Regulatory Authority requests or otherwise, the JSC shall review proposed
revisions to the VeriStrat Development Plan. If the JSC approves such revisions,
then the JSC shall revise the VeriStrat Development Plan accordingly without
need for amending this Agreement. The Parties shall not unreasonably withhold
their consent to appropriate VeriStrat Development Plan revisions. The revised
VeriStrat Development Plan shall thereafter be the VeriStrat Development Plan
for all purposes of this Agreement.

7.3. Regulatory. Biodesix shall use Commercially Reasonable Efforts to obtain
Regulatory Approval for VeriStrat as a Companion Diagnostic for Ficlatuzumab in
each of the Major Market jurisdictions, in each case on a timeline that is
consistent with the timeline for Regulatory Approval for Ficlatuzumab in such
jurisdiction.

7.4. Use of VeriStrat. Biodesix shall perform testing of Clinical Specimens
using VeriStrat as needed for the conduct of the Development Plan at no charge,
provided that, upon Regulatory Approval of Ficlatuzumab in any jurisdiction for
which Biodesix has not obtained third-party payor reimbursement from the primary
reimbursement authority in the applicable jurisdiction, and subject to the entry
by the Parties into the Commercialization Agreement, AVEO shall (provided in
each case that Biodesix has not received payment from or on behalf of the
patient) reimburse Biodesix for each VeriStrat test performed in such
jurisdiction for purposes of screening a patient for potential commercial use of
Ficlatuzumab as follows:

(a) AVEO shall provide reimbursement in the amount of: (i) [**]% of the
VeriStrat Cost of Goods if Biodesix has not submitted an application to the
primary reimbursement authority in such jurisdiction, provided that, in no case
shall such reimbursement obligation exceed $[**] per test; or (ii) $[**] per
test if Biodesix has submitted such an application but has not obtained any such
reimbursement approval, in either case such obligation to reimburse Biodesix not
to exceed a period of [**] from First Commercial Sale in such jurisdiction,
provided that the Parties will use Commercially Reasonable Efforts to modify
such reimbursement structure, in all cases in a manner that is fully consistent
with all applicable laws and regulations, on a jurisdiction by jurisdiction
basis as and to the extent needed to comply with the regulatory requirements of
such jurisdiction while continuing to compensate Biodesix for its commercial
performance of VeriStrat consistent with the amount set forth herein. Biodesix
shall

 

24



--------------------------------------------------------------------------------

EXECUTION VERSION

 

invoice AVEO the foregoing amounts on a calendar quarter basis for the VeriStrat
tests performed during each such calendar quarter then ended. AVEO shall remit
payment for each such invoice within [**] days of receipt.

(b) The mechanism for tracking the number of VeriStrat tests performed in any
jurisdiction for purposes of screening patients for potential commercial use of
Ficlatuzumab and payment by AVEO to Biodesix therefor, as mutually agreed upon
by the Parties, shall be included in the Commercialization Agreement, where such
mechanism may include: (i) information from VeriStrat order forms specifying the
intention to test for the purpose of assessing Ficlatuzumab treatment candidacy,
(ii) third party sources tracking Ficlatuzumab prescriptions such as IMS Health,
and (iii) appropriate assumptions regarding the ratio of VeriStrat testing and
Ficlatuzumab prescriptions, provided that any such mechanism shall in each case
be determined so as to fully comply with applicable laws and regulations and the
regulatory requirements of such jurisdiction while continuing to compensate for
the commercial performance of VeriStrat consistent with the amount set forth
herein.

(c) The Commercialization Agreement shall also include a periodic right for each
Party to audit the other to ensure the accuracy of such tracking mechanism. If
the Parties disagree regarding such number for any jurisdiction, then the
Parties shall engage a qualified independent third party to determine the number
of VeriStrat tests performed in such jurisdiction for purposes of screening
patients for potential use of Ficlatuzumab during the time period that is the
subject of the disagreement.

ARTICLE VIII - LICENSE GRANTS; RIGHT OF FIRST NEGOTIATION

8.1. Grants of Rights – Intellectual Property.

(a) AVEO hereby grants to Biodesix a perpetual, non-exclusive, non-transferable
(except in connection with a permitted assignment of this Agreement),
royalty-free license (i) under AVEO Intellectual Property and AVEO’s rights in
Joint Inventions and Joint Patent Rights, to Develop, Manufacture and
Commercialize VeriStrat and (ii) under AVEO Intellectual Property arising in the
course of this Agreement and AVEO’s rights in Joint Inventions and Joint Patent
Rights, to Develop, Manufacture and Commercialize IVD devices other than
VeriStrat. Such license shall, subject to Article IV, include the right to grant
sublicenses.

(b) Biodesix hereby grants to AVEO a perpetual, non-exclusive, non-transferable
(except in connection with a permitted assignment of this Agreement),
royalty-free license (i) under Biodesix Intellectual Property and Biodesix’s
rights in Joint Inventions and Joint Patent Rights, to Develop, Manufacture and
Commercialize Ficlatuzumab and (ii) under Biodesix Intellectual Property arising
in the course of this Agreement and Biodesix’s rights in Joint Inventions and
Joint Patent Rights, subject to Biodesix’s rights and AVEO’s obligations under
Sections 3.7 and 8.5, to Develop, Manufacture and Commercialize IVD devices for
use in connection with Ficlatuzumab. Such license shall, subject to Article IV,
include the right to grant sublicenses.

 

25



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(c) Existing Third Party Agreements. The license granted by AVEO to Biodesix in
this Section 8.1 is subject to the terms and conditions of the AVEO Third Party
Agreements expressly referenced on Schedule 8.1(c). Except for the terms and
conditions expressly referenced on Schedule 8.1(c), the AVEO Third Party
Agreements do not, in any material respect, affect the license granted by AVEO
to Biodesix in this Section 8.1.

8.2. Grant of Rights – Data

(a) AVEO agrees to grant and hereby grants to Biodesix a perpetual,
non-exclusive, non-transferable (except in connection with a permitted
assignment of this Agreement), royalty-free license to (i) use the Clinical Data
generated prior to any Opt-Out by Biodesix and (ii) make reference to such
Clinical Data in obtaining any Regulatory Approval, in the case of both (i) and
(ii) in conformity with Biodesix’s rights and obligations under this Agreement,
and in furtherance of Development, Manufacture and Commercialization of
VeriStrat (“Clinical Data License”). Such license shall, subject to Article IV,
include the right to grant sublicenses in connection with Biodesix’s licensing
of VeriStrat, provided that Biodesix shall not practice such license or grant
sublicenses thereunder in order to develop, or assist or permit any Affiliate or
Third Party to develop, a Companion Diagnostic for any therapeutic product that
inhibits HGF or c-Met signaling; provided further, however, that AVEO
acknowledges and agrees that Biodesix’s commercial sale of Biodesix’s products
in the ordinary course shall not be considered a violation of the restriction
set forth in the immediately preceding proviso. AVEO acknowledges and agrees
that, although such license is non-exclusive, AVEO’s rights to use and reference
Clinical Data to develop IVD devices for use in connection with Ficlatuzumab
remain subject to Sections 3.7 and 8.5.

(b) AVEO agrees to grant and hereby grants to Biodesix a perpetual,
non-exclusive, non-transferable (except in connection with a permitted
assignment of this Agreement), royalty-free license to the [**]. The [**]
License shall grant Biodesix the right to [**] in obtaining any Regulatory
Approval in conformity with Biodesix’s rights and obligations under this
Agreement and in furtherance of [**].

(c) Biodesix hereby grants to AVEO a perpetual (subject to Section 3.6(b)),
non-exclusive, non-transferable (except in connection with a permitted
assignment of this Agreement), royalty-free license to use and reference
Diagnostic Data generated prior to any Opt-Out by AVEO in obtaining any
Regulatory Approval in conformity with AVEO’s rights and obligations under this
Agreement and to Develop, Manufacture and Commercialize Ficlatuzumab and,
subject to Biodesix’s rights and AVEO’s obligations under Sections 3.7 and 8.5,
including, subject to Article IV, the right to grant sublicenses in connection
with AVEO’s licensing of Ficlatuzumab (“Diagnostic Data License”).

8.3. Rights Retained by the Parties. Any rights of AVEO or Biodesix, as the case
may be, not expressly granted to the other Party pursuant to this Agreement
shall be retained by such Party.

 

26



--------------------------------------------------------------------------------

EXECUTION VERSION

 

8.4. Section 365(n) of the Bankruptcy Code. All rights and licenses granted
under or pursuant to any Section of this Agreement, including under Section 8.1,
are rights to “intellectual property” (as defined in Section 101(35A) of the
Bankruptcy Code). Each Party shall retain and may fully exercise all of its
rights and elections under the Bankruptcy Code or equivalent legislation in any
other jurisdiction.

8.5. Option and Right of First Refusal. In the event of an Opt-Out elected by
Biodesix, AVEO agrees to grant and hereby grants to Biodesix an exclusive first
option to negotiate in good faith with AVEO a development and commercialization
agreement relating to any serum-based, mass spectrometry assay that AVEO may be
interested in developing and commercializing in connection with Ficlatuzumab
(“Option”). The Option shall automatically vest upon the effective date of the
Opt-Out. The period of any such Option shall commence upon receipt of an
appropriate written communication from AVEO to Biodesix, up to and through [**]
months from the date of such receipt (“Option Period”), where the written
request shall set forth AVEO’s desire to negotiate a definitive development and
commercialization agreement in connection with such serum-based mass
spectrometry assay. In the event that the Parties, after negotiating in good
faith, do not agree on terms for an agreement within the Options Period, AVEO
shall be free to negotiate an agreement with any Third Party, provided however
that AVEO agrees to grant and hereby grants to Biodesix a first right of refusal
for any such subsequent license offered to any such Third Party (“ROFR”), but
prior to execution of any such license with such Third Party; wherein the ROFR
shall first permit Biodesix to review and, if desired, execute a license with
terms at least as favorable as those being offered to said Third Party. The
period of such ROFR shall commence on the expiration of the Option Period and
continue through a term of [**] months thereafter (“ROFR Period”).

ARTICLE IX - INTELLECTUAL PROPERTY

9.1. Ownership of Inventions.

(a) Existing Inventions. AVEO shall retain ownership of all AVEO Intellectual
Property owned by AVEO as of the Effective Date or as arising outside of this
Agreement. Biodesix shall retain ownership of all Biodesix Intellectual Property
owned by Biodesix as of the Effective Date or as arising outside of this
Agreement.

(b) Inventions. Ownership of inventions arising during the course of this
Agreement shall be set forth as “Sole” and “Joint” as follows: (i) Any and all
inventions, discoveries, and observations, as relating to Ficlatuzumab as
generated by either Party or jointly by both Parties in the course of this
Agreement, but excluding VeriStrat shall be an “AVEO Sole Invention”; and
(ii) any and all inventions, discoveries, and observations, as related to
VeriStrat generated by either Party or jointly by both Parties in the course of
this Agreement, but excluding Ficlatuzamab shall be a “Biodesix Sole Invention.”
Any and all inventions, discoveries, and observations generated by either Party
or jointly by both Parties in the course of this Agreement (i) during the Profit
Sharing Phase that are not an AVEO Sole Invention or a Biodesix Sole Invention
shall be a “Joint Invention” as to which each Party shall have an unrestricted
right to use and license the Joint Invention without obtaining consent from, or
accounting to, the other Party, unless otherwise determined by the JSC, which
may allocate

 

27



--------------------------------------------------------------------------------

EXECUTION VERSION

 

rights to such Joint Inventions in the commercial furtherance of both
Ficlatuzumab and VeriStrat equally rather than in the interests of Ficlatuzumab
alone and (ii) during the Opt-Out Phase that are not an AVEO Sole Invention or a
Biodesix Sole Invention shall be owned by the respective Parties in accordance
with, and the respective Parties’ rights thereto shall be governed by,
applicable United States patent laws and laws governing inventorship.

(c) Assignment. Biodesix agrees to assign and hereby does assign to AVEO all
right, title and interest in and to AVEO Sole Inventions and resulting Patent
Rights (i.e., AVEO Patent Rights). AVEO agrees to assign and hereby does assign
to Biodesix all right, title and interest in and to Biodesix Sole Inventions and
resulting Patent Rights (i.e., Biodesix Patent Rights). Each Party agrees to
assign and hereby does assign to the other Party an undivided fifty percent
(50%) ownership interest in and to Joint Inventions and Joint Patent Rights.

(d) Further Assurances. Each Party making an assignment under Section 9.1(c)
above (the “assignor”) agrees to assist the other Party (the “assignee”), or its
designee, at the assignee’s expense, in every proper way to secure all rights in
the inventions assigned as specified under Section 9.1(c), and any resulting
Patent Rights or other intellectual property rights as applicable in any and all
countries, including the disclosure to assignee of all pertinent patent-related
information and data, execution of all applications, specifications, oaths,
assignments and all other instruments which the assignee may deem reasonably
necessary in order to apply for and obtain such rights and in order to assign
and convey to the assignee, its successors, assigns and nominees the sole and
exclusive right, title and interest in and to such inventions, and any resulting
Patent Rights or other intellectual property rights relating thereto. Assignor
hereby irrevocably designates and appoints assignee, and its duly authorized
officers and agents, as assignor’s agent and attorney in fact, to act for and in
assignor’s behalf and stead to execute and file any such applications and to do
all other lawfully permitted acts to further the prosecution and issuance of
resulting Patent Rights or such other registrations with the same legal force
and effect as if executed by the assignor, should assignor be unavailable for
any reason to execute its obligations as defined in Section 9.1(c) above and
this present Section 9.1(d).

9.2. Ownership of Data; Ownership and License to Clinical Specimens.

(a) As between the Parties, AVEO shall solely own all [**] and [**], and
Biodesix agrees to assign and hereby does assign all right, title and interest
in and to such [**] to AVEO; provided that, [**] and [**] generated by the
Parties following an Opt-Out by AVEO shall be owned by Biodesix.

(b) As between the Parties, Biodesix shall solely own all [**] and AVEO agrees
to assign and hereby does assign all right, title and interest in and to [**] to
Biodesix.

(c) AVEO shall solely own all Clinical Specimens, and hereby grants to Biodesix
a limited, non-exclusive right to use the Clinical Specimens for the purpose of
Development and Commercialization of VeriStrat or any other in vitro diagnostic
assay, but such ownership and license rights shall be subject to the Parties’
rights and obligations with respect to any [**] and [**] derived from such
Clinical Specimens, as set forth in

 

28



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Sections 8.2 and 9.2(a). Notwithstanding the Parties’ respective ownership and
license rights as to the Clinical Specimens, each Party’s use of the Clinical
Specimens during the Profit-Sharing Phase shall be subject to the prior approval
of the JSC, such approval not to be unreasonably withheld, and at all times
shall be subject to the terms of the applicable patient informed consents.

9.3. Prosecution and Maintenance of Patent Rights.

(a) Prosecution and Maintenance of Solely Owned Patent Rights. Each Party shall
have the sole right, but not the obligation, to file for, prosecute, maintain
and defend any and all Patent Rights solely owned by such Party; provided,
however, that if either Party decides to discontinue prosecution or maintenance,
or elects not to defend any Patents Rights solely owned by such Party pursuant
to Section 9.1(b), then the other Party shall have the option to continue to
prosecute, maintain or defend the Patent Rights. Neither Party shall effect
discontinued prosecution or maintenance of any Patent Rights solely owned by
such Party pursuant to Section 9.1(b) without at least [**] days’ prior written
notice to the other Party.

(b) Prosecution and Maintenance of Jointly Owned Patents. Subject to
modification by the JSC, each Party shall be jointly responsible for obtaining,
prosecuting and/or maintaining Joint Patent Rights, in appropriate countries in
the Territory, including any country as reasonably requested by either Party.
The out-of-pocket costs and expenses incurred to obtain, prosecute and maintain
Joint Patent Rights shall be borne fifty percent (50%) by Biodesix and fifty
percent (50%) by AVEO. Each Party shall keep the other informed of the status of
all pending Joint Patent Rights. Neither Party shall effect discontinued
prosecution or maintenance of any Joint Patent Right without at least [**] days’
prior notice to the other Party. If either Party elects to discontinue paying
its share of the costs and expenses of prosecution or maintenance of any Joint
Patent Rights, the other Party shall have the option to continue to prosecute
and maintain such Joint Patent Rights at its own cost and expense.

9.4. Third Party Infringement.

(a) Notice. Each Party shall promptly report in writing to the other Party
during the Term any known or suspected (i) infringement of any of the AVEO
Patent Rights relating to Ficlatuzumab, Biodesix Patent Rights relating to
VeriStrat in connection with Ficlatuzumab or Joint Patent Rights, or
(ii) unauthorized use or misappropriation of any of the AVEO Know-How relating
to Ficlatuzumab, Biodesix Know-How relating to Veristrat in connection with
Ficlatuzumab, or Know-How in Joint Inventions of which such Party becomes aware,
and shall provide the other Party with all available evidence supporting such
known or suspected infringement or unauthorized use.

(b) Enforcement of Patent Rights. Each Party shall have the sole right, but not
the obligation, to take action to obtain a discontinuance of infringement or
misappropriation or bring suit against a Third Party infringer or
misappropriator of any of Patent Rights or Know-How solely owned by such Party;
provided, however, that if either Party decides not to take such action or bring
suit against a Third Party infringer or misappropriator of any Patents Rights or
Know-How solely owned by such Party pursuant to Section 9.1(b), and such
infringement or misappropriation is competitive as to Ficlatuzumab or VeriStrat
in connection with

 

29



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Ficlatuzumab, then, subject to the terms of the AVEO Third Party Agreements, the
other Party shall have the option to take such action or bring such suit with
respect to the Patent Rights or Know-How.

Each Party shall bear its own expense of any suit it brings or is brought
against it in relation to any Solely owned Patent Right or Know-How pursuant to
this Section 9.4(b). Each Party will reasonably cooperate with the other, at its
expense, and shall have the right to consult with, and to participate in and be
represented by, independent counsel in such litigation at its own expense. Any
recoveries obtained by either Party as a result of any such proceedings shall be
allocated as follows: (A) such recovery shall first be used to reimburse each
Party for all reasonable attorney fees and other litigation costs actually
incurred in connection with such litigation by that Party, and (B) any remainder
shall be allocated [**] percent ([**]%) to the enforcing Party and [**] percent
([**]%) to the non-enforcing Party.

(c) Enforcement of Joint Patent Rights. Enforcement of any Joint Patent Rights
will be as determined by the JSC or by mutual agreement of the Parties, but with
the intent of optimizing the value of Ficlatuzumab and VeriStrat in connection
with Ficlatuzumab, considered equally, or as otherwise mutually agreed upon by
the Parties.

9.5. Patent Invalidity Claim.

(a) Each of the Parties shall promptly notify the other in the event of any
legal or administrative action by any Third Party against a Joint Patent Right
or an AVEO Patent Right claiming Ficlatuzumab, of which it becomes aware,
including any opposition, nullity, revocation, reexamination or compulsory
license proceeding.

(b) AVEO shall have the first right, but not the obligation, to defend against
any such action involving a Joint Patent Right or an AVEO Patent Right in
connection with Ficlatuzumab. If AVEO does not defend against any such action
involving such Joint Patent Right or AVEO Patent Right owned by AVEO pursuant to
Section 9.1(b), then Biodesix shall have the right, but not the obligation, to
defend such action. Biodesix shall have the sole right, but not the obligation,
to defend against any such action involving a Biodesix Patent Right.

(c) Each non-defending Party agrees to cooperate reasonably with the defending
Party, at the request of the defending Party, in connection with such defense of
a Joint Patent Right or an AVEO Patent Right in connection with Ficlatuzumab,
including by joining in any such action. The out-of-pocket costs and expenses
incurred in connection with such defense and cooperation shall be borne fifty
percent (50%) by Biodesix and fifty percent (50%) by AVEO, regardless of which
Party controls such defense.

9.6. Trademarks.

(a) Biodesix shall have sole and exclusive control of branding and trademark
rights with respect to VeriStrat, subject to any co-promotion and cobranding
activities of Ficlatuzumab and Veristrat in connection with Ficlatuzumab as
determined by the JSC.

(b) AVEO shall have sole and exclusive control of branding and trademark rights
with respect to Ficlatuzumab, subject to any co-promotion and cobranding
activities of Ficlatuzumab and Veristrat in connection with Ficlatuzumab as
determined by the JSC.

 

30



--------------------------------------------------------------------------------

EXECUTION VERSION

 

ARTICLE X - CONFIDENTIAL INFORMATION

10.1. Treatment of Confidential Information. During the Term and for [**] years
thereafter, each Party shall maintain Confidential Information (as defined in
Section 10.2) of the other Party in confidence, and shall not disclose, divulge
or otherwise communicate such Confidential Information to others (except for
agents, directors, officers, employees, consultants, subcontractors, licensees,
partners, Affiliates and advisors (collectively, “Agents”) under obligations of
confidentiality) or use it for any purpose other than in connection with the
conduct of the Development Plan or otherwise in furtherance of this Agreement,
and each Party shall exercise reasonable efforts to prevent and restrain the
unauthorized disclosure of such Confidential Information by any of its Agents,
which reasonable efforts shall be at least as diligent as those generally used
by such Party in protecting its own confidential and proprietary information.
Each Party will be responsible for a breach of this Article X by its Agents. For
clarity, each Party may disclose Confidential Information of the other Party
(a) to Regulatory Authorities (i) to the extent desirable to obtain or maintain
INDs or Regulatory Approvals for Ficlatuzumab or VeriStrat within the Territory
and (ii) in order to respond to inquiries, requests or investigations by
Regulatory Authorities; (b) to outside consultants, scientific advisory boards,
managed care organizations, and non-clinical and clinical investigators to the
extent necessary to conduct the Development Plan; and (c) to the extent
desirable to obtain Patent Rights to protect, or to Develop or Commercialize
Ficlatuzumab or VeriStrat; provided that such Party shall obtain the same
confidentiality obligations from such Third Parties as and to the extent it
obtains such obligations with respect to its own similar types of confidential
information.

10.2. Confidential Information. “Confidential Information” means all trade
secrets or other information, data or materials, patentable or otherwise, of a
Party (i) which is disclosed by or on behalf of such Party to the other Party
pursuant to this Agreement, the MTA or the MCA, or (ii) which is developed or
generated during the course of this Agreement and that is owned by such Party or
such Party otherwise has an interest in pursuant to this Agreement or the MTA,
including biological or chemical substances, formulations, techniques,
methodology, equipment, data, reports, Know-How, sources of supply, patent
positioning and business plans, including any negative developments. Disclosures
of Confidential Information may be made by written, graphic, oral or electronic
means, or in any other form. Notwithstanding the foregoing, there shall be
excluded from the foregoing definition of Confidential Information any of the
foregoing that:

(a) either before or after the date of the disclosure to the receiving Party is
lawfully disclosed to the receiving Party by Third Parties without any violation
of any obligation to the other Party;

(b) either before or after the date of the disclosure to the receiving Party,
becomes published or generally known to the public through no fault or omission
on the part of the receiving Party or its Agents; or

(c) is independently developed by or for the receiving Party without reference
to or reliance upon the Confidential Information as demonstrated by
contemporaneous written records of the receiving Party.

 

31



--------------------------------------------------------------------------------

EXECUTION VERSION

 

10.3. Publication Rights. Each Party agrees that it shall not, and shall cause
its Affiliates and its and their Affiliates’ employees, consultants,
contractors, licensees and agents not to, publish or publicly present any
results of any preclinical or clinical studies with respect to Ficlatuzumab or
VeriStrat in connection with Ficlatuzumab without the prior written consent of
the other Party (which shall not be unreasonably withheld), except as may be
required by applicable Law or legal proceedings. Each Party acknowledges that
the other Party has an interest in the publication of studies related to
Ficlatuzumab and VeriStrat in connection with Ficlatuzumab, and agrees that the
JSC will be responsible for determining which publications of this nature can
occur without prejudice to the interests of the other Party. Subject to the
foregoing, each Party shall provide to the other Party the opportunity to review
any proposed abstracts, manuscripts or summaries of presentations that cover
Ficlatuzumab or VeriStrat in connection with Ficlatuzumab at least [**] days
prior to the submission of such proposed abstract, manuscript or summary for
publication or presentation. The receiving Party shall designate a Person who
shall be responsible for reviewing and approving such publications or
presentations. The non-publishing Party shall have the right to reasonably
require removal of its Confidential Information from such publications or
presentations. In addition, the publishing Party shall delay any publication for
a period of up to [**] days at the request of the other Party where such delay
is reasonably necessary in relation to a patent filing by the other Party. Such
designated Person shall respond promptly and in no event later than [**] days
after receipt of the proposed material. With respect to any proposed abstracts,
manuscripts or summaries for publication or presentation by investigators or
other Third Parties, such materials shall be subject to review under the
principles of this Section 10.3 to the extent reasonably practicable. Nothing in
this Article X shall be construed to limit the right of Biodesix’s or AVEO’s
clinical investigators to publish the results of their own studies, provided
that the Parties shall endeavor to obtain customary review rights in their
agreements with clinical investigators and/or their institutions. In the event a
Party exercises its Opt-Out right, (i) the obligations in this Section 10.3
shall continue to apply to any publication or presentation by AVEO with respect
to Biodesix Intellectual Property or Veristrat, (ii) either Party shall provide
at least [**] days prior written notice of any publication or presentation by
such Party of any Clinical Data, Diagnostic Data or Biomarker Data generated
prior to the exercise of such Opt-Out, , and (iii) the obligations in this
Section 10.3 shall no longer apply to other publications or presentations.

10.4. Required Disclosure. To the extent the receiving Party is required to
disclose Confidential Information of the disclosing Party in order to comply
with applicable Laws or legal process or to comply with governmental regulations
or the regulations or requirements of any stock exchange, such disclosure shall
not constitute a breach of this Article X, provided that the receiving Party
promptly provides prior notice of such disclosure to the other Party and uses
reasonable efforts to avoid or minimize the degree of such disclosure.

10.5. Disclosure of Agreement. Neither Party shall disclose the terms and
conditions of this Agreement except: (i) as set forth under Sections 10.4 or
15.7; or (ii) under a duty of confidentiality to actual or prospective
Licensees, collaborators, investors, sources of capital, acquirers, attorneys
and financial advisors of such Party.

 

32



--------------------------------------------------------------------------------

EXECUTION VERSION

 

ARTICLE XI - REPRESENTATIONS, WARRANTIES AND COVENANTS

11.1. AVEO’s Representations. AVEO hereby represents and warrants as of the
Effective Date as follows:

(a) AVEO has the corporate power and authority to execute and deliver this
Agreement and to perform its obligations hereunder. The execution, delivery and
performance of this Agreement has been duly and validly authorized and approved
by proper corporate action on the part of AVEO. AVEO has taken all other action
required by applicable Law, its certificate of incorporation or by-laws or any
agreement to which it is a party or by which it or its assets are bound, to
authorize such execution, delivery and (subject to obtaining all necessary
governmental approvals with respect to the continued Development of
Ficlatuzumab) performance. Assuming due authorization, execution and delivery on
the part of Biodesix, this Agreement constitutes a legal, valid and binding
obligation of AVEO, enforceable against AVEO in accordance with its terms.

(b) The execution and delivery of this Agreement by AVEO and the performance by
AVEO contemplated hereunder will not violate (subject to obtaining all necessary
governmental approvals with respect to AVEO’s obligations under the Development
Plan) any United States Law or, to AVEO’s knowledge, any Law outside the United
States.

(c) Neither the execution and delivery of this Agreement nor the performance
hereof by AVEO requires AVEO to obtain any permit, authorization or consent from
any Regulatory Authority (subject to obtaining all necessary governmental
approvals with respect to the Development Program activities) or from any other
Person, and such execution, delivery and performance by AVEO will not result in
the breach of or give rise to any encumbrance, termination of, rescission,
renegotiation or acceleration under or trigger any other rights under any
agreement or contract to which AVEO may be a party that relates to Ficlatuzumab
or the AVEO Intellectual Property Rights, except any that would not,
individually or in the aggregate, reasonably be expected to adversely affect
Biodesix’s rights under this Agreement or the ability of AVEO to perform its
obligations under this Agreement.

(d) AVEO represents that neither AVEO nor, to AVEO’s knowledge, any Person
controlling (as such term is used in Section 1.1 above) AVEO has ever been
convicted of a criminal offense, assessed civil monetary penalties pursuant to
the Civil Monetary Penalties Law, 42 U.S.C. § 1320a-7a, or excluded from the
Medicare program or any state healthcare program. AVEO further represents that
neither AVEO nor, to AVEOs knowledge, any Person controlling (as such term is
used in Section 1.1 above) AVEO is subject to an action or investigation that
could lead to the conviction of a criminal offense, the assessment of civil
monetary penalties pursuant to the Civil Monetary Penalties Law, 42 U.S.C. §
1320a-7a, or exclusion from the Medicare program or any state healthcare
program. AVEO shall notify Biodesix within [**] days if an action or
investigation results in such a conviction, assessment or exclusion. In the
event that AVEO becomes excluded during the Term of the Agreement, Biodesix
shall be entitled to terminate the Agreement effective immediately.

(e) It is not contemplated that Biodesix will transmit to AVEO any Personal
Data. However, to the extent that Personal Data can be identified from any
transmitted data,

 

33



--------------------------------------------------------------------------------

EXECUTION VERSION

 

participation in the Development Plan or otherwise, AVEO shall hold in
confidence all Personal Data except as required or permitted under this
Agreement, or to the extent necessary to be disclosed to Regulatory Authorities
as part of the review process. In addition, AVEO shall comply with all
applicable Laws with respect to the collection, use, storage, and disclosure of
any Personal Data, including the U.S. Health Insurance Portability and
Accountability Act (HIPAA), as amended, and the regulations promulgated
thereunder, to the extent such Personal Data consists of Protected Health
Information (PHI) as defined in HIPAA. AVEO agrees to use commercially
reasonable efforts to ensure that all appropriate technical and organization
measures are taken to protect Personal Data, including PHI, against loss,
misuse, and any unauthorized, accidental, or unlawful access, disclosure,
alteration, or destruction, including implementation and enforcement of
administrative, technical, and physical security policies and procedures
applicable to Personal Data and, to the extent applicable, PHI.

(f) AVEO possesses all rights in the Existing Supply of Ficlatuzumab necessary
to transfer the Existing Supply of Ficlatuzumab to Biodesix or Third Parties
such that it will be free and clear of any and all liens, mortgages, charges,
security interests, pledges or other encumbrances or adverse claims of any
nature, whether arising by agreement, operation of law or otherwise
(collectively, “Liens”) upon such transfer.

(g) AVEO has performed reasonable diligence on its suppliers, and shall continue
to perform such due diligence and negotiate appropriate terms with respect to
quality with its suppliers as necessary to meet such quality standards as
required by Regulatory Authorities, which quality requirements shall be further
detailed in the Development Plan. AVEO shall not knowingly, and shall take
commercially reasonable steps during the Term to ensure its suppliers shall not,
provide any counterfeit, adulterated or misbranded Product; and shall
immediately inform Biodesix following its receipt of any information which
states that the integrity or legal status of any Product provided hereunder has
been called into question by any retailer, wholesaler, or state or federal
authority, or that any Product contributed to the Development hereunder is
suspected of being counterfeit, stolen, adulterated, misbranded or otherwise an
unlawful product and shall provide Biodesix with prompt written confirmation of
any such event, including copies of any all documents related thereto.

(h) Except as disclosed by AVEO to Biodesix in writing, to AVEO’s knowledge, use
of Ficlatuzumab in accordance with this Agreement shall not infringe upon any
ownership rights of any Third Party or upon any patent, copyright, trademark, or
other intellectual property or proprietary right or trade secret of any Third
Party.

(i) The Manufacture for Ficlatuzumab does not relate to, derive from, or include
the use of [**], or [**] per se or as relevant to trigger any licensing rights
or obligations as provided under the [**] Agreement, in each case which would
prevent the use of Ficlatuzumab by the Parties as expressly contemplated under
this Agreement.

(j) Under the terms of the [**] Agreement, use of Product and [**] (each as
defined in the [**] Agreement) sourced from [**] to [**] does not require the
payment of any fees, or remuneration of any type, to [**] other than the
transfer price paid to [**] for such Product and [**].

 

34



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(k) Except as set forth on Schedule 11.1(k), the Development or
Commercialization of Ficlatuzumab pursuant hereto shall not require payment to
any counterparty to the AVEO Third Party Agreements or to any other agreement
with a Third Party to which AVEO is a party relating to such counterparty’s
Intellectual Property.

(l) The license of all AVEO Intellectual Property, Clinical Data and Biomarker
Data, or the continued Development or Commercialization of Ficlatuzumab by
Biodesix in the event of an Opt-Out by AVEO, does not and will not require the
consent, notice or other action by any Person under, conflict with, result in a
violation or breach of, constitute a default or an event that, with or without
notice or lapse of time or both, would constitute a default under, result in the
acceleration of or create in any Person the right to accelerate, terminate,
modify or cancel, any contract to which AVEO is a party that relates to
Ficlatuzumab. Except as set forth on Schedule 8.1(c), no contract to which AVEO
is a party, including the AVEO Third Party Agreements, shall limit or otherwise
impact, in any material respect, the scope of the rights granted by AVEO to
Biodesix or the scope of the obligations owed by AVEO to Biodesix pursuant
hereto.

(m) The prosecution, maintenance and enforcement of any and all AVEO Patent
Rights solely owned by AVEO pursuant to Section 9.1(b) are not subject to the
terms and conditions of any of the Third Party Agreements.

11.2. Biodesix’s Representations. Biodesix hereby represents and warrants as of
the Effective Date as follows:

(a) Biodesix has the corporate power and authority to execute and deliver this
Agreement and to perform its obligations hereunder. The execution, delivery and
performance of this Agreement has been duly and validly authorized and approved
by proper corporate action on the part of Biodesix. Biodesix has taken all other
action required by applicable Law, its certificate of incorporation or by-laws
or any agreement to which it is a party or by which it or its assets are bound
to authorize such execution, delivery and (subject to obtaining all necessary
governmental approvals with respect to the continued Development, Manufacture
and Commercialization of VeriStrat) performance. Assuming due authorization,
execution and delivery on the part of AVEO, this Agreement constitutes a legal,
valid and binding obligation of Biodesix, enforceable against Biodesix in
accordance with its terms.

(b) The execution and delivery of this Agreement by Biodesix and the performance
by Biodesix contemplated hereunder will not violate (subject to obtaining all
necessary governmental approvals with respect to the continued Development,
Manufacture and Commercialization of VeriStrat) any United States applicable Law
or, to Biodesix’s knowledge, any applicable Law outside the United States.

(c) Neither the execution and delivery of this Agreement nor the performance
hereof by Biodesix requires Biodesix to obtain any permit, authorization or
consent from any Regulatory Authority (subject to obtaining all necessary
governmental approvals with respect to the continued Development, Manufacture
and Commercialization of VeriStrat) or from any other Person, and such
execution, delivery and performance by Biodesix will not result in the breach of
or give rise to any termination of, rescission, renegotiation or acceleration
under or trigger any

 

35



--------------------------------------------------------------------------------

EXECUTION VERSION

 

other rights under any agreement or contract to which Biodesix may be a party
that relates to VeriStrat or the Biodesix Intellectual Property Rights, except
any that would not, individually or in the aggregate, reasonably be expected to
adversely affect AVEO’s rights under this Agreement or the ability of Biodesix
to perform its obligations under this Agreement

(d) Biodesix represents that neither Biodesix nor, to Biodesix’ knowledge, any
Person controlling (as such term is used in Section 1.1 above) Biodesix has ever
been convicted of a criminal offense, assess civil monetary penalties pursuant
to the Civil Monetary Penalties Law, 42 U.S.C. § 1320a-7a, or excluded from the
Medicare program or any state healthcare program. Biodesix further represents
that neither Biodesix nor, to Biodesix’ knowledge, any Person controlling (as
such term is used in Section 1.1 above) Biodesix is subject to an action or
investigation that could lead to the conviction of a criminal offense, the
assessment of civil monetary penalties pursuant to the Civil Monetary Penalties
Law, or exclusion from the Medicare program or any state healthcare
program. Biodesix shall notify AVEO within [**] days if an action or
investigation results in such a conviction, assessment or exclusion. In the
event that Biodesix becomes excluded during the Term of the Agreement, AVEO
shall be entitled to terminate the Agreement effective immediately.

11.3. Compliance. Each Party shall conduct, and shall use reasonable efforts to
cause its contractors and consultants to conduct, all of its activities
contemplated under this Agreement in accordance with all applicable Laws of the
country in which such activities are conducted. Each Party agrees and certifies
that the Agreement is not intended to generate referrals for services or
supplies for which payment may be made in whole or in part under any federal,
state or other governmental health care program.

Each of AVEO and Biodesix (the “Declaring Party”) warrants and represents to the
other Party that neither the Declaring Party nor any of the Declaring Party’s
officers, directors, employees, agents, subcontractors or other representatives
has performed or will perform during the Term of this Agreement any of the
following acts in connection with this Agreement, any compensation paid or to be
paid hereunder, any payment made or to be made hereunder, or any other
transactions involving the business interests of either AVEO or Biodesix: offer
or promise to pay, or authorize the payment of, any money, or give or promise to
give, or authorize the giving of, any services or anything else of value, either
directly or through a third party, to any officer or employee of a public
international organization (as designated under 22 U.S.C. § 288) or of any
government or governmental instrumentality within the Territory, or of any
agencies or subdivisions thereof, or to any political party or official thereof
or to any candidate for political office for the purpose of (i) influencing any
act or decision of that person in his official capacity, including a decision to
fail to perform his official functions with such government or
instrumentalities, (ii) inducing such person to use his influence with such
government or instrumentalities to affect or influence any act or decision
thereof or (iii) securing any improper advantage.

11.4. No Warranty. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT,
NEITHER PARTY HERETO MAKES ANY REPRESENTATION AND EXTENDS NO WARRANTY OF ANY
KIND, EITHER EXPRESS OR IMPLIED WITH RESPECT TO THE SUBJECT MATTER OF THIS
AGREEMENT. IN PARTICULAR, BUT WITHOUT LIMITATION, AVEO MAKES NO REPRESENTATION
AND EXTENDS NO WARRANTY CONCERNING WHETHER FICLATUZUMAB IS FIT FOR ANY
PARTICULAR PURPOSE OR SAFE FOR HUMAN CONSUMPTION.

 

36



--------------------------------------------------------------------------------

EXECUTION VERSION

 

ARTICLE XII - INDEMNIFICATION AND INSURANCE

12.1. Indemnification in Favor of AVEO. Biodesix shall indemnify, defend and
hold harmless the AVEO Parties (as hereinafter defined) from and against any and
all claims, suits, losses, liabilities, damages, costs, fees and expenses
(including reasonable attorneys’ fees) (“Losses”) incurred, suffered or
sustained by any of the AVEO Parties or to which any of the AVEO Parties becomes
subject, arising out of, relating to or resulting from any Third Party claim,
action, suit, proceeding, liability or obligation (collectively, “Third Party
Claims”) arising out of, relating to or resulting from:

(a) any breach of any representation, warranty, covenant or agreement made by
Biodesix in this Agreement;

(b) any violation of applicable Law by Biodesix in connection with activities
undertaken by Biodesix relating to Development Plan activities or the VeriStrat
Development Plan;

(c) the gross negligence or willful misconduct of any of the Biodesix Parties
(as hereinafter defined) in connection with Biodesix’s performance of this
Agreement; or

(d) the Development, Manufacture, use or Commercialization of VeriStrat in
connection with Ficlatuzumab.

For purposes of this Article XII, “AVEO Parties” means AVEO, its Affiliates and
their respective licensors, agents, directors, officers, employees and
shareholders.

The indemnification obligations set forth in this Section 12.1 shall not apply
to the extent that any Loss is the result of a breach of this Agreement by AVEO
or, with respect to any indemnitee, the gross negligence or willful misconduct
of such indemnitee.

12.2. Indemnification in Favor of Biodesix. AVEO shall indemnify, defend and
hold harmless the Biodesix Parties from and against any and all Losses incurred,
suffered or sustained by any of the Biodesix Parties or to which any of the
Biodesix Parties becomes subject, arising out of, relating to or resulting from
any Third Party Claim arising out of, relating to or resulting from:

(a) any breach of any representation, warranty, covenant or agreement made by
AVEO in this Agreement;

(b) any violation of applicable Law by AVEO in connection with activities
undertaken by AVEO relating to Development Plan activities or Ficlatuzumab;

(c) the gross negligence or willful misconduct of any of the AVEO Parties in
connection with AVEO’s performance of its obligations under this Agreement; or

 

37



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(d) the costs of defending any litigation regarding alleged infringement claims
arising from the matters disclosed by AVEO to Biodesix in writing, it being
agreed that (i) AVEO shall be responsible for all costs associated with
litigating such alleged infringement claims, including defenses and
counterclaims asserted against the Parties to such infringement suits, and shall
indemnify Biodesix therefor and shall control the defense and settlement
thereof, and (ii) in the event the resolution of such alleged infringement
claims results in a settlement or a judgment awarding infringement damages to a
Third Party plaintiff thereunder, Biodesix agrees to share the costs of such
settlement or damages award, including the costs of any license resulting from
such settlement or entered into in connection with the satisfaction of such
damages award, with AVEO on an equal basis.

For purposes of this Article XII, “Biodesix Parties” means Biodesix, its
Affiliates and their respective agents, directors, officers, employees and
shareholders.

The indemnification obligations set forth in this Section 12.2 shall not apply
to the extent that any Loss is the result of a breach of this Agreement by
Biodesix or, with respect to any indemnitee, the gross negligence or willful
misconduct of such indemnitee.

12.3. General Indemnification Procedures.

(a) A Person seeking indemnification pursuant to this Article XII (an
“Indemnified Party”) shall give prompt notice to the Party from whom such
indemnification is sought (the “Indemnifying Party”) of the commencement or
assertion of any Third Party Claim (which in no event includes any claim by any
Biodesix Party or any AVEO Party) in respect of which indemnity may be sought
hereunder, shall give the Indemnifying Party such information with respect to
any indemnified matter as the Indemnifying Party may reasonably request, and
shall not make any admission concerning any Third Party Claim, unless such
admission is required by applicable Law or legal process, including in response
to questions presented in depositions or interrogatories. Any admission made by
the Indemnified Party or the failure to give such notice shall relieve the
Indemnifying Party of any liability hereunder only to the extent that the
ability of the Indemnifying Party to defend such Third Party Claim is prejudiced
thereby (and no admission required by applicable Law or legal process shall be
deemed to result in prejudice). The Indemnifying Party shall assume and conduct
the defense of such Third Party Claim, with counsel selected by the Indemnifying
Party and reasonably acceptable to the Indemnified Party. Subject to the initial
and continuing satisfaction of the terms and conditions of this Article XII, the
Indemnifying Party shall have full control of such Third Party Claim, including
settlement negotiations and any legal proceedings. If the Indemnifying Party
does not assume the defense of such Third Party Claim in accordance with this
Section 12.3, the Indemnified Party may defend the Third Party Claim. If both
Parties are Indemnifying Parties with respect to the same Third Party Claim, the
Parties shall determine by mutual agreement, within [**] days following their
receipt of notice of commencement or assertion of such Third Party Claim (or
such lesser period of time as may be required to respond properly to such
claim), which Party shall assume the lead role in the defense thereof. Should
the Indemnifying Parties be unable to mutually agree on which of them shall
assume the lead role in the defense of such Third Party Claim, both Indemnifying
Parties shall be entitled to participate in such defense through counsel of
their respective choosing.

 

38



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(b) Any Indemnified Party or Indemnifying Party not managing the defense of a
Third Party Claim shall have the right to participate in (but not control), at
its own expense (subject to the immediately succeeding sentence), the defense.
The Indemnifying Party managing the defense shall not be liable for any
litigation cost or expense incurred, without its consent, by the Indemnified
Party (or an Indemnifying Party not managing the defense) where the action or
proceeding is under the control of such Indemnifying Party; provided, however,
that if the Indemnifying Party managing the defense fails to take reasonable
steps necessary to defend such Third Party Claim, the Indemnified Party may
assume its own defense, and the Indemnifying Party managing the defense will be
liable for all reasonable costs or expenses paid or incurred in connection
therewith.

(c) The Indemnifying Party shall not consent to a settlement of, or the entry of
any judgment against an Indemnified Party arising from any such Third Party
Claim to the extent such Third Party Claim involves equitable or other
non-monetary relief from the Indemnified Party. The Indemnifying Party shall
not, without the prior written consent of the Indemnified Party, enter into any
compromise or settlement that commits the Indemnified Party to take, or to
forbear to take, any action.

(d) The Parties shall cooperate in the defense or prosecution of any Third Party
Claim and shall furnish such records, information and testimony, and attend such
conferences, discovery proceedings, hearings, trials and appeals, as may be
reasonably requested in connection therewith.

12.4. Insurance. Each Party agrees that it shall secure and maintain in full
force and effect throughout the Term (and following termination, to cover any
claims or liabilities arising from this Agreement) commercial general liability
insurance (“Commercial Insurance”) and product liability insurance (“Product
Liability Insurance”) to cover any claims or liabilities arising from this
Agreement. Each Party shall also secure and maintain workers’ compensation
insurance in accordance with applicable law. Any limits on a Party’s insurance
coverage shall not be construed to create a limit on its liability with respect
to any of its obligations hereunder or the products developed, provided or
commercialized hereunder. Each such commercial general liability insurance
policy and product liability policy shall provide at least [**] days prior
written notice to the other Party of the cancellation, non-renewal or
substantial modification thereof. Each Party shall supply certificates of
insurance to the other Party upon request. Each Party shall be named as
additional insureds on such other Party’s commercial general liability insurance
policy. By no later than the second anniversary of the Effective Date, each
Party agrees that it shall secure and maintain in full force and effect the
Commercial Insurance and Product Liability Insurance, each in the amount of at
least $[**] per occurrence.

ARTICLE XIII - TERM AND TERMINATION

13.1. Term. The term of this Agreement (the “Term”) shall commence on the
Effective Date and, unless earlier terminated as provided in this Article XIII,
shall continue in full force and effect until either (i) terminated as set forth
herein or (ii) expressly terminated by the Commercialization Agreement.

 

39



--------------------------------------------------------------------------------

EXECUTION VERSION

 

13.2. Termination for Cause. In the event of a material breach of this Agreement
by a Party, the other Party may give the Party in default notice requiring it to
cure such default. If such material breach is not cured within [**] days after
receipt of such notice (or within [**] days in the case of a payment breach),
the notifying Party shall be entitled (without prejudice to any of its other
rights conferred on it by this Agreement or under applicable Law) to terminate
this Agreement by giving written notice to the defaulting Party, with such
termination to take effect immediately. The right of either Party to terminate
this Agreement as set forth in this Section 13.2 shall not be affected in any
way by its waiver of, or failure to take action with respect to, any previous
default.

13.3. Termination for Insolvency. This Agreement may be terminated by a Party
upon written notice to the other Party if: (a) the other Party shall make an
assignment for the benefit of its creditors, file a petition in bankruptcy,
petition or apply to any tribunal for the appointment of a custodian, receiver
or trustee for it or a substantial part of its assets, or shall commence any
proceeding under any bankruptcy, reorganization, readjustment of debt,
dissolution or liquidation Law or statute of any jurisdiction, whether now or
hereafter in effect; (b) if there shall have been filed against the other Party
any such bona fide petition or application, or any such proceeding shall have
been commenced against it, in which an order for relief is entered or that
remains undismissed or unstayed for a period of ninety (90) days or more; or
(c) if the other Party by any act or omission shall indicate its consent to,
approval of or acquiescence in any such petition, application or proceeding or
order for relief or the appointment of a custodian, receiver or trustee for it
or any substantial part of its assets, or shall suffer any such custodianship,
receivership or trusteeship to continue undischarged or unstayed for a period of
ninety (90) days or more. Termination shall be effective upon the date specified
in such notice.

13.4. Effect of Termination and Expiration; Accrued Rights and Obligations.

(a) In the event of termination of this Agreement by AVEO under Section 13.2 or
Section 13.3: (a) if such termination is effective prior to the earliest time at
which Biodesix is entitled to Opt-Out pursuant to Section 3.5(c), then following
such termination Biodesix shall not be entitled to receive any royalties, share
of License Income, share of profits and losses or any other payments of any kind
relating to Ficlatuzumab under this Agreement, the Commercialization Agreement
or otherwise; and (b) if such termination is effective after the earliest time
at which Biodesix is entitled to Opt-Out pursuant to Section 3.5(c), then
Biodesix shall be deemed to have validly exercised its Opt-Out right as
authorized under Section 3.5(c) effective as of the termination date for all
purposes hereunder.

(b) In the event of termination of this Agreement by Biodesix under Section 13.2
or Section 13.3, which breach (or the event underlying such breach) does not
prevent or irreparably disrupt the completion of the NSCLC POC Trial, then AVEO
shall be deemed to have validly exercised its Opt-Out right as authorized under
Section 3.5(c) effective as of the termination date for all purposes hereunder.
In the event of termination of this Agreement by Biodesix under Section 13.2 or
Section 13.3, which breach (or the event underlying such breach) prevents or
irreparably disrupts the completion of the NSCLC POC Trial, then AVEO shall be
deemed to have validly exercised its Opt-Out right as authorized under
Section 3.5(c) effective as of the termination date for all purposes hereunder,
except that AVEO shall be entitled to an Opt-Out Royalty of [**]% of the
otherwise applicable Opt-Out Royalty. In the event of

 

40



--------------------------------------------------------------------------------

EXECUTION VERSION

 

termination of this Agreement by Biodesix under Section 13.2 or 13.3, Biodesix
shall have no further obligations hereunder with respect to the VeriStrat
Development Plan. Biodesix’s obligations relating to the VeriStrat Development
Plan hereunder shall survive in the event of any termination of this Agreement
other than a termination by Biodesix pursuant to Section 13.2 or 13.3.

(c) Termination of this Agreement for any reason shall not release either Party
from any liability that, at the time of such termination, has already accrued or
that is attributable to a period prior to such termination (including payment
obligations accrued prior to the effective date of termination) nor preclude
either Party from pursuing any right or remedy it may have hereunder or at Law
or in equity with respect to any breach of this Agreement. It is understood and
agreed that monetary damages may not be a sufficient remedy for any breach of
this Agreement and that the non-breaching Party may be entitled to seek
injunctive relief as a remedy for any such breach.

13.5. Survival. The rights and obligations set forth in this Agreement shall
extend beyond the Term or termination of this Agreement only to the extent
expressly provided for in this Agreement or to the extent required to give
effect to a termination of this Agreement or the consequences of a termination
of this Agreement as expressly provided for in this Agreement. Without limiting
the generality of the foregoing, it is agreed that the provisions of Sections
5.5, 8.1, 8.2, 9.1, 9.2, 10.1, 10.2, 10.3, 10.4, 10.5, 11.4, 12.1, 12.2, 12.3,
12.4, 14.2, 14.3, 15.1, 15.2, 15.3, 15.4, 15.5, 15.6, 15.11, 15.12, 15.13,
15.14, 15.15, and 15.16 shall survive expiration or termination of this
Agreement for any reason.

ARTICLE XIV - DISPUTE RESOLUTION

14.1. Informal Resolution. In the event of any controversy or claim arising out
of or relating to this Agreement, or the rights or obligations of the Parties
hereunder, the Parties shall first submit the matter to the JSC. If the JSC is
unable to resolve such disputed matter within [**] days, either Party may refer
the matter by written notice to the Chief Executive Officers of the Parties for
discussion and resolution of such dispute within [**] days of such written
notice (or such longer period of time as the Parties may mutually agree).

14.2. Arbitration.

(a) If the Parties are unable to resolve such dispute as provided in
Section 14.1, either Party may submit such dispute to arbitration by notifying
the other Party, in writing, of such dispute. Within [**] days after receipt of
such notice, the Parties shall designate in writing a single arbitrator to
resolve the dispute; provided, however, that if the Parties cannot agree on an
arbitrator within such [**] day period, the arbitrator shall be selected by the
New York, New York office of the American Arbitration Association (the “AAA”).
The arbitrator shall be a lawyer knowledgeable and experienced in the law
concerning the subject matter of the dispute, and shall not be an Affiliate,
employee, consultant, officer, director or stockholder of any Party.

 

41



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(b) Within [**] days after the designation of the arbitrator, the arbitrator and
the Parties shall meet, at which time the Parties shall be required to set forth
in writing all disputed issues and a proposed ruling on the merits of each such
issue.

(c) The arbitrator shall set a date for a hearing, which shall be no later than
[**] days after the submission of written proposals pursuant to Section 14.2(b),
to discuss each of the issues identified by the Parties. The Parties shall have
the right to be represented by counsel. Except as provided herein, the
arbitration shall be governed by the Commercial Arbitration Rules of the AAA;
provided, however, that the Federal Rules of Evidence shall apply with regard to
the admissibility of evidence.

(d) The arbitrator shall use his or her best efforts to rule on each disputed
issue in an expeditious manner. The determination of the arbitrator as to the
resolution of any dispute shall be binding and conclusive upon the Parties. All
rulings of the arbitrator shall be in writing and shall be delivered to the
Parties.

(e) The (i) attorneys’ fees of the Parties in any arbitration, (ii) fees of the
arbitrator and (iii) costs and expenses of the arbitration shall be borne by the
Parties as determined by the arbitrator.

(f) Any arbitration pursuant to this Section 14.2 shall be conducted in New
York, New York. Judgment upon the award so rendered may be entered in any court
having jurisdiction or application may be made to such court for judicial
acceptance of any award and an order of enforcement, as the case may be.

14.3. No Limitation. Nothing in this Article XIV shall be construed as limiting
in any way the right of a Party to seek a temporary restraining order or
preliminary injunction with respect to any actual or threatened breach of this
Agreement from, or to bring an action in aid of arbitration.

ARTICLE XV - MISCELLANEOUS

15.1. Governing Law. This Agreement and any dispute arising from the performance
or breach of this Agreement shall be governed by, construed and enforced in
accordance with the Laws of the State of Delaware, without regard to its
conflicts of laws rules. The provisions of the United Nations Convention on
Contracts for the International Sale of Goods shall not apply to this Agreement
or any subject matter hereof.

15.2. Waiver. Waiver by a Party of a breach hereunder by the other Party shall
not be construed as a waiver of any succeeding breach of the same or any other
provision. No delay or omission by a Party to exercise or avail itself of any
right, power or privilege that it has or may have hereunder shall operate as a
waiver of any right, power or privilege by such Party. No waiver shall be
effective unless made in writing with specific reference to the relevant
provision(s) of this Agreement and signed by a duly authorized representative of
the Party granting the waiver.

15.3. Notices. All notices, instructions and other communications hereunder or
in connection herewith shall be in writing, shall be sent to the address
specified in this Section 15.3

 

42



--------------------------------------------------------------------------------

EXECUTION VERSION

 

and shall be: (a) delivered personally; (b) sent by registered or certified
mail, return receipt requested, postage prepaid; (c) sent via a reputable
nationwide overnight courier service; or (d) sent by facsimile transmission or
electronic mail. Any such notice, instruction or communication shall be deemed
to have been delivered upon receipt if delivered by hand, three (3) Business
Days after it is sent by registered or certified mail, return receipt requested,
postage prepaid, one (1) Business Day after it is sent via a reputable
nationwide overnight courier service, or when transmitted with electronic
confirmation of receipt, if transmitted by facsimile or email (if such
transmission is on a Business Day; otherwise, on the next Business Day following
such transmission).

 

Notices to Biodesix shall be addressed to: Biodesix, Inc.

2970 Wilderness Place, Suite 100

Boulder, Colorado 80301

Attention: Legal and Regulatory Affairs

Telephone: (303) 417-0500

Facsimile: (303) 417-9700 With copies to (which shall not constitute notice):
Biodesix, Inc.

2970 Wilderness Place, Suite 100

Boulder, Colorado 80301

Attention: Business Development

Telephone: (303) 417-0500

Facsimile: (303) 417-9700 Notices to AVEO shall be addressed to:

AVEO Pharmaceuticals, Inc.

650 E. Kendall Street

Cambridge, MA 02142

Attention: Chief Business Officer

Facsimile: (617) 812-6204

 

43



--------------------------------------------------------------------------------

EXECUTION VERSION

 

with a copy to:

Wilmer Cutler Pickering Hale and Dorr LLP

60 State Street

Boston, MA 02109

Attention: Steven D. Barrett, Esq.

Facsimile: (617) 526-5000

Either Party may change its address by giving notice to the other Party in the
manner provided above.

15.4. Entire Agreement. This Agreement (including Exhibits) contains the
complete understanding of the Parties with respect to the subject matter hereof
and supersedes all prior understandings and writings relating to such subject
matter, including the MTA which is hereby merged and subsumed into, and
superseded by this Agreement. No amendment change or addition to this Agreement
will be effective or binding on either Party unless reduced to writing and duly
executed on behalf of both Parties.

15.5. Headings. Headings in this Agreement are for convenience of reference only
and shall not be considered in construing this Agreement.

15.6. Severability. If any provision of this Agreement is held unenforceable by
a court or tribunal of competent jurisdiction because it is invalid or conflicts
with any Law of any relevant jurisdiction, the validity of the remaining
provisions shall not be affected. In such event, the Parties shall negotiate a
substitute provision that, to the extent possible, accomplishes the original
business purpose.

15.7. Registration and Filing of the Agreement. To the extent a Party determines
in good faith that it is required by applicable Law to publicly file, register
or notify this Agreement with a Regulatory Authority, including public filings
pursuant to securities Laws, it shall provide the proposed redacted form of the
Agreement to the other Party a reasonable amount of time prior to filing for the
other Party to review such draft and propose changes to such proposed
redactions. The Party making such filing, registration or notification shall
incorporate any proposed changes timely requested by the other Party, absent a
substantial reason to the contrary, and shall use commercially reasonable
efforts to seek confidential treatment for any terms that the other Party timely
requests be kept confidential, to the extent such confidential treatment is
reasonably available consistent with applicable Law. Each Party shall be
responsible for its own legal and other external costs in connection with any
such filing, registration or notification.

15.8. Assignment; Change of Control.

Neither this Agreement nor any right or obligation hereunder may be assigned or
otherwise transferred by any Party without the consent of the other Party, which
shall not be unreasonably withheld; provided, however, that any Party may,
without such consent, assign this Agreement: (a) in whole or in part to any of
its respective Affiliates; provided that such Party shall remain primarily
liable in respect of all obligations so assigned and such Affiliate has

 

44



--------------------------------------------------------------------------------

EXECUTION VERSION

 

acknowledged and confirmed in writing that effective as of such assignment or
other transfer, such Affiliate shall be bound by this Agreement as if it were a
party to it as and to the identical extent applicable to the transferor; or
(b) to any successor in interest by way of a Change of Control, acquisition or
sale of all or substantially all of its assets relating to the subject matter of
this Agreement (where any such transaction shall constitute an attempted
assignment of this Agreement) provided that (1) such Party shall remain
primarily liable in respect of all obligations so assigned and such successor
has acknowledged and confirmed in writing that effective as of such assignment
or other transfer, such successor shall be bound by this Agreement as if it were
a party to it as and to the identical extent applicable to the transferor;
(2) such successor agrees in writing to be bound by the terms of this Agreement
as if it were the assigning party and (3) such successor agrees in writing to be
bound by the terms of Section 15.8(b). Upon a Change of Control of either Party
and upon an assignment of this Agreement in its entirety by either Party, the
Party or the assignee, as the case may be, agrees to: (a) use Commercially
Reasonable efforts to satisfy the Development or Commercialization timeline
(e.g., GANT chart) then approved by the JSC and in effect; and (b) use no less
effort in the performance of the Party’s or the assigning Party’s, as
applicable, obligations hereunder than the Party or the assigning Party, as
applicable, was itself using prior to such transaction.

In addition, any purported assignment in violation of this Section 15.8 shall be
void. Any permitted assignee shall assume all assigned obligations of its
assignor under this Agreement.

Notwithstanding anything to the contrary in this Agreement, if a Party to this
Agreement is acquired or otherwise becomes directly or indirectly “controlled”
(as such term is defined for purposes of Section 1.1) by one or more entities
that were not Affiliates of such Party as of the Effective Date, the Know-How
and Patent Rights of such acquiring or otherwise controlling entity(-ies) shall
not be subject to the rights and licenses granted to the other Party under this
Agreement, except to the extent such acquiring or otherwise controlling
entity(-ies) participate in activities pursuant to this Agreement, in which case
the Know-How and Patent Rights that such entity(-ies) generate in the conduct of
such activities shall be subject to the rights and licenses granted to the other
Party under this Agreement.

15.9. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. The exchange of copies of
this Agreement and of signature pages by facsimile transmission or .pdf
delivered via email will constitute effective execution and delivery of this
Agreement as to the parties and may be used in lieu of the original Agreement
for all purposes.

15.10. Force Majeure. Except with respect to payment obligations, neither Party
shall be liable for failure of or delay in performing obligations set forth in
this Agreement, and neither Party shall be deemed in breach of its obligations,
if such failure or delay is due to a natural disaster, explosion, fire, flood,
tornadoes, thunderstorms, earthquake, war, terrorism, riots, embargo, losses or
shortages of power, labor stoppage, substance or material shortages, damage to
or loss of product in transit, events caused by reason of Laws of any Regulatory
Authority, events caused by acts or omissions of a Third Party, or any other
cause reasonably beyond the control of such Party.

 

45



--------------------------------------------------------------------------------

EXECUTION VERSION

 

15.11. Public Disclosure. In connection with the execution of this Agreement,
the Parties shall jointly issue one or more press releases, the contents of
which shall be substantially similar to Exhibit C, with such other contents and
changes as may be mutually agreed. Except as otherwise required by applicable
Law, neither Party shall issue any additional press release or make any other
public disclosure concerning this Agreement or the subject matter hereof without
first providing the other Party with a copy of the proposed release or public
disclosure for review and comment, provided that such right of review and
comment shall only apply for the first time that specific information is to be
disclosed, and shall not apply to the subsequent disclosure of substantially
similar information that has previously been disclosed. The Party proposing to
make the press release or other public disclosure shall give due consideration
to any reasonable comments by the other Party relating to such proposed press
release or other public disclosure. The principles to be observed by Biodesix
and AVEO in press releases or other public disclosures with respect to this
Agreement shall be: accuracy, compliance with applicable legal requirements, the
requirements of confidentiality under Article X and normal business practice in
the pharmaceutical industry for disclosures by companies comparable to Biodesix
and AVEO. For the avoidance of doubt, either Party may issue such press releases
as it determines, based on advice of counsel, are reasonably necessary to comply
with applicable Law or for appropriate market disclosure. It is understood,
however, that except as required by applicable Law, the Parties shall not
disclose the specific financial terms and conditions of this Agreement in any
press release or other public disclosure. In addition, if a public disclosure is
required by applicable Law, including in a filing with the United States
Securities and Exchange Commission, the disclosing Party shall provide copies of
the proposed disclosure reasonably in advance of such filing or other disclosure
for the non-disclosing Party’s prior review and comment and shall give due
consideration to any reasonable comments by the non-filing Party relating to
such filing, including the provisions of this Agreement for which confidential
treatment should be sought.

15.12. Third-Party Beneficiaries. None of the provisions of this Agreement shall
be for the benefit of or enforceable by any Third Party other than an indemnitee
under Article XII. No such Third Party shall obtain any right under any
provision of this Agreement or shall by reason of any such provision make any
claim in respect of any debt, liability or obligation (or otherwise) against
either Party.

15.13. Relationship of the Parties. Subject to the terms of this Agreement, the
activities and resources of each Party shall be managed by such Party, acting
independently and in its individual capacity. Each Party shall bear its own
costs incurred in the performance of its obligations hereunder without charge or
expense to the other, except as expressly provided in this Agreement. Neither
Party shall have any responsibility for the hiring, termination or compensation
of the other Party’s employees or for any employee compensation or benefits of
the other Party’s employees, other than with respect to Biodesix’s reimbursement
obligations under Section 3.5. No employee or representative of a Party shall
have any authority to bind or obligate the other Party for any sum or in any
manner whatsoever, or to create or impose any contractual or other liability on
the other Party without said other Party’s approval. For all purposes, and
notwithstanding any other provision of this Agreement to the contrary, the legal
relationship under this Agreement of each Party to the other Party shall be that
of independent contractor. Nothing in this Agreement shall be construed to
establish a relationship of partners or joint venturers between the Parties.

 

46



--------------------------------------------------------------------------------

EXECUTION VERSION

 

15.14. Performance by Affiliates. To the extent that this Agreement imposes
obligations on Affiliates of a Party, such Party agrees to cause its Affiliates
to perform such obligations.

15.15. Construction. Each Party acknowledges that it has been advised by counsel
during the course of negotiation of this Agreement, and, therefore, that this
Agreement shall be interpreted without regard to any presumption or rule
requiring construction against the Party causing this Agreement to be drafted.
Any reference in this Agreement to an Article, Section, subsection, paragraph,
clause or Exhibit shall be deemed to be a reference to any Article, Section,
subsection, paragraph, clause or Exhibit, of or to, as the case may be, this
Agreement. Except where the context otherwise requires, (a) wherever used, the
use of any gender will be applicable to all genders, (b) the word “or” is used
in the inclusive sense (and/or), (c) any definition of or reference to any
agreement, instrument or other document refers to such agreement, instrument
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or therein), (d) any reference to any Laws refers to such Laws
as from time to time enacted, repealed or amended, (e) the words “herein”,
“hereof” and hereunder”, and words of similar import, refer to this Agreement in
its entirety and not to any particular provision hereof, (f) the words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “but not limited to”, “without limitation” or words of similar import.

15.16. No Consequential or Punitive Damages. EXCEPT FOR GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT, NEITHER PARTY HERETO WILL BE LIABLE FOR INDIRECT,
INCIDENTAL, CONSEQUENTIAL, SPECIAL, EXEMPLARY OR PUNITIVE DAMAGES, INCLUDING
LOST PROFITS, ARISING FROM OR RELATING TO THIS AGREEMENT, REGARDLESS OF ANY
NOTICE OF SUCH DAMAGES. NOTHING IN THIS SECTION 15.16 IS INTENDED TO LIMIT OR
RESTRICT THE INDEMNIFICATION RIGHTS OR OBLIGATIONS OF EITHER PARTY UNDER THIS
AGREEMENT WITH RESPECT TO THIRD PARTY CLAIMS OR WITH RESPECT TO THE INFRINGEMENT
OR MISAPPROPRIATION OF THE OTHER PARTY’S INTELLECTUAL PROPERTY RIGHTS OR
CONFIDENTIAL INFORMATION.

[Remainder of page intentionally left blank.]

 

47



--------------------------------------------------------------------------------

EXECUTION VERSION

 

IN WITNESS WHEREOF, the Parties hereto have set their hand as of the date first
above written.

 

AVEO PHARMACEUTICALS, INC.     BIODESIX, INC. By:  

/s/ Tuan Ha-Ngoc

    By:  

/s/ David Brunel

  Title: President and CEO       Title: Chief Executive Officer

[SIGNATURE PAGE TO THE CO-DEVELOPMENT

AND COLLABORATION AGREEMENT]

 

48



--------------------------------------------------------------------------------

EXHIBIT A

INITIAL DEVELOPMENT PLAN

NSCLC POC Trial

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. A total of two pages were omitted. [**]



--------------------------------------------------------------------------------

EXHIBIT B

SUMMARY OF TERMS OF COMMERCIALIZATION AGREEMENT

 

Ficlatuzumab Commercialization during the Profit-Sharing Phase    AVEO shall be
the lead commercialization party, including being responsible for medical
affairs, reimbursement services, pricing, general product supply and
distribution, selection of service providers, sales operations, and training and
marketing; provided that, the Joint Commercialization Committee will agree on
all material decisions relating thereto. AVEO shall book sales of Ficlatuzumab
worldwide. Commercial budgets and allocation of activities shall be jointly
agreed to by the Joint Commercialization Committee, with the understanding that
Biodesix and AVEO shall each have the right to co-promote Ficlatuzumab and
provide up to 50% of the requisite sales efforts. Veristrat Commercialization   

Except following an Opt-Out by AVEO, (a) Biodesix shall use Commercially
Reasonable Efforts to Commercialize VeriStrat as a companion diagnostic for
Ficlatuzumab in each of the Major Market jurisdictions, in each case on a
timeline that is consistent with the timeline for Commercialization activities
for Ficlatuzumab in such jurisdiction, (b) Biodesix shall continue to make
VeriStrat commercially available in each such jurisdiction for so long as
Ficlatuzumab is made available in such jurisdiction, (c) subject to applicable
law in the relevant jurisdiction, Biodesix shall exercise Commercially
Reasonable Efforts to adopt a pricing strategy for VeriStrat that does not
adversely affect the uptake of Ficlatuzumab in such jurisdiction and (d)
Biodesix shall use Commercially Reasonably Efforts to obtain third-party payor
reimbursement approval (which, in the United States, shall be deemed to include
Medicare reimbursement) in each such jurisdiction as soon as it is eligible to
do so.

 

Except following an Opt-Out by AVEO, the terms and conditions of Section 7.4 of
the Agreement are hereby incorporated by reference thereto.

Profit Sharing during the Profit-Sharing Phase   

AVEO and Biodesix shall share the profits and losses resulting from
commercialization of Ficlatuzumab by AVEO and Biodesix worldwide on a 50/50
basis, it being understood that (without limitation) all:

 

(i) inventory build-up and costs associated with launch preparation, (ii)
amounts paid to third parties, including for the licensing of intellectual
property and/or infringement liability (including pursuant to the AVEO Third
Party Agreements), (iii) intellectual property registration, prosecution and
maintenance expenses, (iv) recall and product liability costs, (v) manufacturing
and supply costs, (vi) sales force and promotional costs, (vii) distribution
costs, (viii) regulatory affairs and pharmacovigilance costs, (ix) medical
affairs and medical science liaison costs, and (x) costs of post-approval
clinical studies (e.g., phase IIIb and



--------------------------------------------------------------------------------

   phase IV studies), which are incurred subsequent to the Effective Date and
related to sale of Ficlatuzumab shall be treated as expenses in calculating such
profits and losses. For the avoidance of doubt, the foregoing expenses shall
include both internal and external expenses. The JSC will oversee all budgets
for commercial expenses, including manufacturing and supply and sales force and
promotional budgets. Opt-Out   

If either party exercises its Opt-Out right as permitted in the Agreement, then
the Opt-Out party shall not be responsible for sharing, or have the right to
share, in profits and losses, in which event (i) the other party can elect to
proceed without the Opt-Out party’s participation and have sole decision making
authority over the commercialization of Ficlatuzumab, (ii) the Opt-Out party
will receive the Opt-Out Royalty, which shall be a royalty of [**]% of net sales
of Ficlatuzumab made by the non-Opt-Out party or its Affiliates (which net sales
shall not include License Income), using a net sales definition that is typical
in therapeutic product licensing agreements and (iii) if AVEO is the Opt-Out
Party, AVEO shall have no further obligation pursuant to the Agreement except
for obligations under Section 7.4 which accrued prior to the effective date of
such Opt-Out. Notwithstanding the foregoing, if: (a) Ficlatuzumab becomes
subject to Follow-On Biologic Competition in a country during the applicable
royalty period in such country; (b) all Patent Rights covering Ficlatuzumab in
such country have expired; (c) all regulatory exclusivity for Ficlatuzumab in
such country has expired; (d) there is a [**]% minimum threshold of market
penetration by the follow-on biologic product(s); and (e) where such Follow-On
Biologic Competition is otherwise not the result of entry authorized by either
Party (whether acting individually or collectively under the JSC), then the
foregoing royalty on net sales shall be converted to a [**] percent ([**]%)
royalty on net profits of Ficlatuzumab for the balance of the royalty term then
remaining in such country. “Follow-On Biologic Competition” shall mean, with
respect to a given country, the commercial availability of a Third Party product
that: (x) contains an Antibody having an identical or substantially identical
amino acid sequence to Ficlatuzumab; and (y) has received regulatory approval
for use in such country through any current or future regulatory approval
process by which the sponsor or the regulatory agency relies, in whole or in
part, directly or indirectly, upon the data supporting Ficlatuzumab.

 

All license fees, royalties and milestone payments owed to Third Parties,
including pursuant to the AVEO Third Party Agreements, shall serve to reduce the
net sales figure to which the Opt-Out Royalty is applied. In the event that AVEO
is the Opt-Out Party, Biodesix shall assume all obligations to pay such license
fees, royalties and milestone payments owed to Third Parties, including pursuant
to the AVEO Third Party Agreements, based on Biodesix’s Development, manufacture
and Commercialization of Ficlatuzumab following such Opt-Out.



--------------------------------------------------------------------------------

 

In the event that AVEO is the Opt-Out Party, AVEO agrees to provide Ficlatuzumab
and provide a manufacturing tech transfer pursuant to Section 3.6(b)(viii) of
the Co-Development Agreement.

 

The Opt-Out Royalty would be payable, if Biodesix is the Opt-Out Party, for so
long as Ficlatuzumab is marketed by the non-Opt-Out Party or its successors or
assigns in any jurisdiction in the Territory and, if AVEO is the Opt-Out Party,
for so long as, on a country-by-country basis, any patent or patent application
within the AVEO Patent Rights, Biodesix Patent Rights or Joint Patent Rights or
any applicable regulatory exclusivity covers the manufacture, use, offer for
sale, sale or importation of Ficlatuzumab in the applicable country.

 

Following an Opt-Out by Biodesix, the obligations of Biodesix under “VeriStrat
Commercialization” above shall continue.

 

The parties recognize that in order to give effect to the foregoing Opt-Out
rights, the parties will need to include customary licensing terms in the
Commercialization Agreement. In addition, if an Opt-Out occurs prior to the
negotiation of the Commercialization Agreement, the parties recognize that the
Commercialization Agreement would be negotiated to include such licensing terms,
but would not include the profit and loss sharing and other terms that become
inapplicable due to such Opt-Out.

Joint Commercialization Committee during the Profit-Sharing Phase   •        

Oversees commercialization efforts, including development of commercialization
plans and budgets for the JSC’s approval.

 

 

•     

  

 

Reports to JSC, with disputes escalated for resolution by the JSC as described
in the Co-Development Agreement.

 

 

•     

  

 

Would not (nor would the JSC) have oversight of commercialization after an
Opt-Out.

Diligence during the Profit-Sharing Phase   The Commercialization Agreement will
include an obligation for the parties to use Commercially Reasonable Efforts to
commercialize Ficlatuzumab and to perform their obligations pursuant to the
agreed commercialization plans and budgets.



--------------------------------------------------------------------------------

EXHIBIT C

PRESS RELEASE

LOGO [g711850logo.jpg]

AVEO and Biodesix Partner to Co-Develop and Commercialize

Ficlatuzumab with a Companion Diagnostic for Treatment of NSCLC

Biodesix to Fund Proof of Concept Study

CAMBRIDGE, Mass. and BOULDER, Colo. — April 10, 2014 — AVEO Oncology (NASDAQ:
AVEO) and Biodesix, Inc. today announced that they have entered into a worldwide
agreement to develop and commercialize AVEO’s hepatocyte growth factor (HGF)
inhibitory antibody ficlatuzumab, with a Biodesix® companion diagnostic test.
This agreement and the clinical development program will leverage VeriStrat®, a
serum protein test that is commercially available to help physicians guide
treatment decisions for patients with advanced non-small cell lung cancer
(NSCLC). VeriStrat will be used as the selection assay to identify NSCLC
patients most likely to benefit from ficlatuzumab.

An exploratory analysis from AVEO’s Phase 2 study in first-line NSCLC suggested
that VeriStrat was prognostic for outcome in the epidermal growth factor
receptor (EGFR) tyrosine-kinase inhibitor (TKI)-treated patients and predicted
differential treatment benefit for the combination of ficlatuzumab plus TKI over
TKI alone. The predictive effect was observed in both progression-free survival
and overall survival endpoints.

Under the terms of the agreement, AVEO will conduct a proof of concept study of
ficlatuzumab in combination with erlotinib in advanced NSCLC patients selected
using the VeriStrat test. Biodesix will fund up to $15 million of the cost of
the study. The companies expect to initiate this clinical study later this year.
Any additional development, regulatory and commercial costs for ficlatuzumab
beyond the proof of concept study will be shared equally as will any potential
profits. Subject to regulatory approval, AVEO will lead worldwide
commercialization of ficlatuzumab. Biodesix will be responsible for all
development, including FDA engagement activities, sales and marketing costs for
VeriStrat, and will retain total revenues for sales of VeriStrat.



--------------------------------------------------------------------------------

“We are pleased to initiate this collaboration with AVEO,” said David Brunel,
chief executive officer of Biodesix. “Ficlatuzumab is targeting an oncogenic
pathway that we believe may be important in certain patient subsets. By
leveraging our multiplexed platform and advanced analytics, we hope to identify
those patients who gain substantial benefit from ficlatuzumab. We believe our
initial work with AVEO is very encouraging.”

“This agreement accomplishes a key strategic objective of advancing our pipeline
assets through external collaborations and funding,” stated Tuan Ha-Ngoc,
president and chief executive officer of AVEO. “The exploratory analysis
suggests that Biodesix’ novel diagnostic test may help define patient
populations that can benefit from treatment with ficlatuzumab. We believe this
type of innovative partnership between a therapeutic and a molecular diagnostic
company is important to advancing personalized medicine.”

About Ficlatuzumab

Ficlatuzumab is a humanized IgG1K antibody that binds to the HGF ligand with
high affinity and specificity to inhibit the biological activities of the
HGF/c-Met pathway. Studies have demonstrated that ficlatuzumab is well tolerated
as a single agent as well as in combination with EGFR TKIs.

About the HGF/c-Met Pathway

HGF is the sole ligand that binds to and activates a receptor called c-Met.
Activation of the HGF/c-Met pathway is believed to be important in normal
processes in embryonic development and wound healing, but its dysregulation is
believed to play a role in cancer development, metastasis and drug resistance.
HGF/c-Met has also been shown to be one of the most potent drivers of tumor
growth in AVEO’s Human Response Platform™.

HGF/c-Met over-expression is observed in many solid tumors including breast,
colorectal, gastric, head and neck, lung and prostate, as well as hematologic
malignancies. Additionally, c-Met and EGFR are frequently co-amplified and
co-expressed in a variety of tumor types; HGF/c-Met pathway up-regulation can
render resistance to EGFR-targeted therapies, and vice-versa. HGF has also been
shown to be one of the most potent growth factors that can drive resistance to a
panel of anti-cancer therapies.

About VeriStrat

VeriStrat is a multivariate, blood-based, protein test currently available to
help physicians guide treatment decisions for patients with advanced non-small
cell lung cancer. The test identifies patients who are likely to have good or
poor outcomes after treatment with either epidermal growth factor receptor
tyrosine kinase inhibitor (EGFR-TKI) therapy such as erlotinib or with
chemotherapy. VeriStrat is based on Biodesix’ proprietary proteomics platform
which enables the discovery of multivariate classifiers that characterize a
patient’s condition or likely outcome in response to therapy.
www.VeriStratSupport.com



--------------------------------------------------------------------------------

About AVEO

AVEO Oncology (NASDAQ: AVEO) is a biopharmaceutical company committed to
discovering and developing targeted therapies designed to provide substantial
impact in the lives of people with cancer by addressing unmet medical needs.
AVEO’s proprietary Human Response PlatformTM provides the company unique
insights into cancer and related disease biology and is being leveraged in the
discovery and clinical development of its therapeutic candidates. For more
information, please visit the company’s website at www.aveooncology.com.

About Biodesix

Biodesix is a molecular diagnostics company advancing the development of
innovative products for personalizing medicine. The company provides physicians
with diagnostic tests for earlier disease detection, more accurate diagnosis,
disease monitoring and better therapeutic guidance, which may lead to improved
patient outcomes. Biodesix discovers, develops and commercializes multivariate
protein diagnostics based on their proprietary mass spectrometry-based discovery
platform. In addition to developing novel diagnostics independently, the company
also partners with biotechnology and pharmaceutical companies to develop
companion diagnostics to improve utility of therapeutic agents. For more
information about Biodesix, please visit www.Biodesix.com.

Forward-Looking Statements

Private Securities Litigation Reform Act of 1995 that involve substantial risks
and uncertainties. All statements, other than statements of historical facts,
contained in this press release are forward-looking statements. The words
“anticipate,” “believe,” “estimate,” “expect,” “intend,” “may,” “plan,”
“target,” “potential,” “could,” “should,” “seek,” or the negative of these terms
or other similar expressions, are intended to identify forward-looking
statements, although not all forward-looking statements contain these
identifying words. These forward-looking statements include, among others,
statements about AVEO’s plans to initiate a proof of concept study of
ficlatuzumab, the ability of VeriStrat to identify patients who may gain benefit
from ficlatuzumab, and the advancement of AVEO’s pipeline assets, including
ficlatuzumab. Actual results or events could differ materially from the plans,
intentions and expectations disclosed in the forward-looking statements that
AVEO makes due to a number of important factors, including risks relating to:
AVEO’s ability to execute on its business plan and re-align its resources behind
key development opportunities; AVEO’s ability to successfully enroll and
complete clinical trials and preclinical studies of its product candidates;
AVEO’s ability to demonstrate to the satisfaction of the FDA, or equivalent
foreign regulatory agencies, the safety, efficacy and clinically meaningful
benefit of its product candidates; AVEO’s ability to achieve and maintain
compliance with all regulatory requirements applicable to its product
candidates; AVEO’s ability to obtain and maintain adequate protection for
intellectual property rights relating to its product candidates and
technologies; developments and expenses related to AVEO’s ongoing shareholder
litigation and SEC inquiry; AVEO’s ability to raise the substantial additional
funds required to achieve its goals; adverse general economic and industry
conditions; competitive factors; AVEO’s ability to maintain its strategic
partnerships and relationships, such as the collaboration with Biodesix
described in this press release; and those risks discussed in the



--------------------------------------------------------------------------------

section titled “Risk Factors” included in AVEO’s most recent Annual Report on
Form 10-K and in its other filings with the SEC. The forward-looking statements
in this press release represent AVEO’s views as of the date of this press
release. AVEO anticipates that subsequent events and developments will cause its
views to change. However, while AVEO may elect to update these forward-looking
statements at some point in the future, it specifically disclaims any obligation
to do so. You should, therefore, not rely on these forward-looking statements as
representing AVEO’s views as of any date subsequent to the date of this press
release.

AVEO Contacts

AVEO Investor Relations:

(617) 299-5810

Media: Dan Budwick, Pure Communications

(973) 271-6085

Biodesix Contacts

Kena Hudson or Kelly Quigley

(510) 908-0966

Biodesix@Chempetitive.com



--------------------------------------------------------------------------------

EXHIBIT D

AVEO THIRD PARTY AGREEMENTS

[**]



--------------------------------------------------------------------------------

EXHIBIT E

INITIAL VERISTRAT DEVELOPMENT PLAN

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. A total of two pages were omitted. [**]



--------------------------------------------------------------------------------

Schedule 8.1(c)

Sections 3.1, 3.3, 3.4, 4.7, 4.8, 6.2, 12.1, and 12.2 of the [**] Agreement and
Articles 5, 8 and 10 of the [**] Agreement.

Section 3.18 of the [**] Agreement.



--------------------------------------------------------------------------------

Schedule 11.1(k)

 

(a) [**] Agreement. Sections 4.2, 4.3, 4.4, 6.1, and 6.2 of the [**] Agreement
set forth payment obligations related to the Development or Commercialization of
Ficlatuzumab. Section 9.1.2 of the [**] Agreements sets forth indemnification
obligations owed to [**].

 

(b) [**] Agreement. Pursuant to and as set forth in Section 3.18 of the [**]
Agreement and the Project Plan (as defined in the [**] Agreement), AVEO shall
pay [**] certain fees in the event AVEO utilizes the [**] to [**] Ficlatuzumab.
Currently, AVEO does not utilize the [**] to [**] Ficlatuzumab. Section 5
requires AVEO to pay for [**] according to the pricing stipulated in the Project
Plan. Section 3.19 of the [**] Agreement contemplates payments to [**] in
relation to performance of a technology transfer. Section 3.20 of the [**]
Agreement sets forth payment obligations to [**] in the event of a cancellation
or postponement of [**]. Section 6.1 of the [**] Agreement sets forth certain
payment obligations in the event of a recall of Ficlatuzumab. Section 6.5 of the
[**] Agreement sets forth indemnification obligations owed to [**]. Section 7.2
of the [**] Agreement sets forth amounts owed to [**] in connection with the
provision of assistance and information in connection with regulatory filings.

 

(c) [**] Agreement. Pursuant to the Sections 3 and 4 of the [**] Agreement, in
the event that AVEO utilizes [**] to [**] Ficlatuzumab, AVEO shall pay [**] the
payments as set forth in Section 4 of the [**] Agreement. Section 14 of the [**]
Agreement sets forth indemnification obligations owed to [**].